 

Exhibit 10.3

 



MASTER LEASE AGREEMENT

 

 

THIS MASTER LEASE AGREEMENT (this “Lease”) is made as of August 30, 2018 (the
“Effective Date”), by and between STORE CAPITAL ACQUISITIONS, LLC, a Delaware
limited liability company (“Lessor”), whose address is 8377 E. Hartford Dr.,
Suite 100, Scottsdale, Arizona 85255, and ARC GROUP INC., a Nevada corporation
(“Lessee”), whose address is 6327-4 Argyle Forest Blvd., Jacksonville, FL 32244.
Capitalized terms not defined herein shall have the meanings set forth in
Exhibit A hereto.

 

In consideration of the mutual covenants and agreements herein contained, Lessor
and Lessee hereby covenant and agree as follows:

 

ARTICLE I

Basic Lease Terms

 

Section 1.01. Properties. The street addresses and legal descriptions of the
Properties are set forth on Exhibit B attached hereto.

 

Section 1.02. Initial Term Expiration Date. August 31, 2038.

 

Section 1.03. Extension Options. Four (4) extensions of five (5) years each, as
described in Section 3.02.

 

Section 1.04. Term Expiration Date (if fully extended). August 31, 2058.

 

Section 1.05. Initial Base Annual Rental. $876,875, as described in Article IV.

 

Section 1.06. Rental Adjustment. The lesser of (i) 1.75%, or (ii) 1.25 times the
change in the Price Index, as described in Section 4.02.

 

Section 1.07. Adjustment Date. September 1, 2019 and every annual anniversary
thereafter during the Lease Term (including any Renewal Term).

 

Section 1.08. Security Deposit. None.

 

Section 1.09. Guarantor. Seenu Kasturi, an individual.

 

Section 1.10. Lessee Tax Identification No. 59-3649554.

 

Section 1.11. Lessor Tax Identification No. 45-2674893.

 

ARTICLE II

Lease of Properties

 

Section 2.01. Lease. In consideration of Lessee’s payment of the Rental and
other Monetary Obligations and Lessee’s performance of all other obligations
hereunder, Lessor hereby leases to Lessee, and Lessee hereby takes and hires,
the Properties, “AS IS” and “WHERE IS” without representation or warranty by
Lessor, and subject to the existing state of title, the parties in possession,
any statement of facts which an accurate survey or physical inspection might
reveal, and all Legal Requirements now or hereafter in effect.

 



4817-7336-4078.5

STORE/Fat Patty's

Master Lease Agreement

4 Properties in KY and WV

File No. 7210/02-629.1

 

 

Section 2.02. Quiet Enjoyment. So long as Lessee shall pay the Rental and other
Monetary Obligations provided in this Lease, and shall keep and perform all of
the terms, covenants and conditions on its part contained herein, Lessee shall
have, subject to the terms and conditions set forth herein, the right to the
peaceful and quiet enjoyment and occupancy of the Properties; provided, however,
in no event shall Lessee be entitled to bring any action against Lessor to
enforce its rights hereunder if an Event of Default, or any event or
circumstance which, with the giving of notice or the passage of time, or both,
would constitute an Event of Default, shall have occurred and be continuing.

 

ARTICLE III

Lease Term; Extension

 

Section 3.01. Initial Term. The initial term of this Lease (“Initial Term”)
shall commence as of the Effective Date and shall expire at midnight on the date
set forth in Section 1.02 (“Expiration Date”), unless terminated sooner as
provided in this Lease and as may be extended as provided herein. The time
period during which this Lease shall actually be in effect, including any
Renewal Term, is referred to as the “Lease Term.”

 

Section 3.02. Extensions. Unless this Lease has expired or has been sooner
terminated, or an Event of Default has occurred and is continuing at the time
any extension option is exercised, and provided that all other agreements
necessary to the continued operation of Lessee’s business at each of the
Properties are extended for a period of not less than the applicable extension
periods, Lessee shall have the right and option (each, an “Extension Option”) to
extend the Initial Term for all and not less than all of the Properties for four
(4) additional successive periods of five (5) years each (each, an “Renewal
Term”), pursuant to the terms and conditions of this Lease then in effect.

 

Section 3.03. Notice of Exercise. Lessee may only exercise the Extension Options
by giving written notice thereof to Lessor of its election to do so no later
than one hundred twenty (120) days prior to the Expiration Date and one hundred
twenty (120) days prior to the immediately preceding Renewal Term, as the case
may be. If written notice of the exercise of any Extension Option is not
received by Lessor by the applicable dates described above, then this Lease
shall terminate on the last day of the Initial Term or, if applicable, the last
day of the Renewal Term then in effect. Upon the request of Lessor or Lessee,
the parties hereto will, at the expense of Lessee, execute and exchange an
instrument in recordable form setting forth the extension of the Lease Term in
accordance with this Section 3.03.

 

Section 3.04. Removal of Personalty. Upon the expiration of the Initial Term or
any Renewal Term, and if Lessee is not then in breach hereof, Lessee may remove
from the Properties all personal property belonging to Lessee. Lessee shall
repair any damage caused by such removal and shall leave all of the Properties
clean and in good and working condition and repair inside and out, subject to
normal wear and tear, casualty and condemnation. Any property of Lessee left on
the Properties on the tenth day following the expiration of the Initial Term or
any Renewal Term shall, at Lessor’s option, automatically and immediately become
the property of Lessor.

 



2 



4817-7336-4078.5

STORE/Fat Patty's

Master Lease Agreement

4 Properties in KY and WV

File No. 7210/02-629.1

 

 

ARTICLE IV

Rental and Other Monetary Obligations

 

Section 4.01. Base Monthly Rental. During the Lease Term, on or before the first
day of each calendar month, Lessee shall pay in advance the Base Monthly Rental
then in effect. If the Effective Date is a date other than the first day of the
month, Lessee shall pay to Lessor on the Effective Date the Base Monthly Rental
prorated by multiplying the Base Monthly Rental by a fraction, the numerator of
which is the number of days remaining in the month (including the Effective
Date) for which Rental is being paid, and the denominator of which is the total
number of days in such month.

 

Section 4.02. Adjustments. During the Lease Term (including any Renewal Term),
on the first Adjustment Date and on each Adjustment Date thereafter, the Base
Annual Rental shall increase by an amount equal to the Rental Adjustment;
provided, however, that in no event shall Base Annual Rental be reduced as a
result of the application of the Rental Adjustment.

 

Section 4.03. Additional Rental. Lessee shall pay and discharge, as additional
rental (“Additional Rental”), all sums of money required to be paid by Lessee
under this Lease which are not specifically referred to as Rental. Lessee shall
pay and discharge any Additional Rental when the same shall become due, provided
that amounts which are billed to Lessor or any third party, but not to Lessee,
shall be paid within fifteen (15) days after Lessor’s demand for payment thereof
or, if later, when the same are due. In no event shall Lessee be required to pay
to Lessor any item of Additional Rental that Lessee is obligated to pay and has
paid to any third party pursuant to any provision of this Lease.

 

Section 4.04. Rentals To Be Net to Lessor. The Base Annual Rental payable
hereunder shall be net to Lessor, so that this Lease shall yield to Lessor the
Rentals specified during the Lease Term, and all Costs and obligations of every
kind and nature whatsoever relating to the Properties shall be performed and
paid by Lessee, including without limitation, common area maintenance charges,
if any, related to the Properties. Lessee shall perform all of its obligations
under this Lease at its sole cost and expense. All Rental and other Monetary
Obligations which Lessee is required to pay hereunder shall be the unconditional
obligation of Lessee and shall be payable in full when due and payable, without
notice or demand, and without any setoff, abatement, deferment, deduction or
counterclaim whatsoever.

 

Section 4.05. Wire Transfer. Payments of the Base Monthly Rental and any other
Monetary Obligations payable to Lessor hereunder shall be paid in immediately
available funds to the account identified on Schedule 4.05 attached hereto, or
to any other account as Lessor may from time to time designate to Lessee. Each
such payment shall be made by Lessee by wire or other electronic transfer of
funds, or automatic debit from an account designated by Lessee if so elected by
Lessee. Lessee shall continue to pay all Rental and other Monetary Obligations
in such manner unless otherwise directed by Lessor. Notwithstanding the
foregoing, in the event that Lessee fails, more than twice during any calendar
year, to pay the Base Monthly Rental by wire or other electronic transfer of
funds when due, Lessee shall deliver to Lessor a complete Authorization
Agreement – Pre-Arranged Payments in the form provided by Lessor together with a
voided check for account verification, establishing arrangements whereby
payments of the Base Monthly Rental are transferred by Automated Clearing House
Debit initiated by Lessor.

 



3 



4817-7336-4078.5

STORE/Fat Patty's

Master Lease Agreement

4 Properties in KY and WV

File No. 7210/02-629.1

 

 

Section 4.06. Late Charges; Default Interest. Any delinquent payment shall, in
addition to any other remedy of Lessor, incur a late charge of five percent (5%)
(which late charge is intended to compensate Lessor for the cost of handling and
processing such delinquent payment and should not be considered interest) and
bear interest at the Default Rate, such interest to be computed from and
including the date such payment was due through and including the date of the
payment; provided, however, (a) in no event shall Lessee be obligated to pay a
sum of late charge and interest higher than the maximum legal rate then in
effect; and (b) three times in every twelve (12) month period, no late charge or
Default Interest shall accrue on delinquent Rental payments which are paid
within five (5) Business Days of the date due.

 

Section 4.07. Holdover. If Lessee remains in possession of the Properties after
the expiration of the term hereof, Lessee, at Lessor’s option and within
Lessor’s sole discretion, may be deemed a tenant on a month-to-month basis and
shall continue to pay Rentals and other Monetary Obligations in the amounts
herein provided, except that the Base Monthly Rental shall be automatically
increased to one hundred fifty percent (150%) of the last Base Monthly Rental
payable under this Lease, and Lessee shall comply with all the terms of this
Lease; provided that nothing herein nor the acceptance of Rental by Lessor shall
be deemed a consent to such holding over. Lessee shall defend, indemnify,
protect and hold the Indemnified Parties harmless from and against any and all
Losses resulting from Lessee’s failure to surrender possession upon the
expiration of the Lease Term, including, without limitation, any claims made by
any succeeding lessee.

 

Section 4.08. Guaranty. On or before the execution of this Lease, Lessee shall
cause Guarantor to execute and deliver to Lessor the Guaranty.

  

ARTICLE V

Representations and Warranties of Lessee

 

The representations and warranties of Lessee contained in this Article V are
being made to induce Lessor to enter into this Lease, and Lessor has relied, and
will continue to rely, upon such representations and warranties. Lessee
represents and warrants to Lessor as follows:

 

Section 5.01. Organization, Authority and Status of Lessee. Lessee has been duly
organized or formed, is validly existing and in good standing under the laws of
its state of formation and is or, as of the Effective Date, will be qualified as
a foreign corporation to do business in any jurisdiction where such
qualification is required. All necessary company action has been taken to
authorize the execution, delivery and performance by Lessee of this Lease and of
the other documents, instruments and agreements provided for herein, including
without limitation, the Transaction Documents. Lessee is not, and if Lessee is a
“disregarded entity,” the owner of such disregarded entity is not, a
“nonresident alien,” “foreign corporation,” “foreign partnership,” “foreign
trust,” “foreign estate,” or any other “person” that is not a “United States
Person” as those terms are defined in the Code and the regulations promulgated
thereunder. The Person who has executed this Lease on behalf of Lessee is duly
authorized to do so.

  



4 



4817-7336-4078.5

STORE/Fat Patty's

Master Lease Agreement

4 Properties in KY and WV

File No. 7210/02-629.1

 

 

Section 5.02. Enforceability. This Lease constitutes the legal, valid and
binding obligation of Lessee, enforceable against Lessee in accordance with its
terms.

 

Section 5.03. Property Condition. Lessee has physically inspected all of the
Properties and has examined title to the Properties, and has found all of the
same satisfactory in all respects for all of Lessee’s purposes.

 

Section 5.04. Litigation. There are no suits, actions, proceedings or
investigations pending, or to the best of its knowledge, threatened against or
involving any Lessee Entity or the Properties before any arbitrator or
Governmental Authority which might reasonably result in any Material Adverse
Effect.

 

Section 5.05. Absence of Breaches or Defaults. Lessee is not in default under
any document, instrument or agreement to which Lessee is a party or by which
Lessee, the Properties or any of Lessee’s property is subject or bound, which
has had, or could reasonably be expected to result in, a Material Adverse
Effect. The authorization, execution, delivery and performance of this Lease and
the documents, instruments and agreements provided for herein will not result in
any breach of or default under any document, instrument or agreement to which
Lessee is a party or by which Lessee, the Properties or any of Lessee’s property
is subject or bound.

 

Section 5.06. Licenses and Permits. Lessee has obtained all required licenses
and permits, both governmental and private, to use and operate the Properties as
Permitted Facilities.

 

Section 5.07. Financial Condition; Information Provided to Lessor. The financial
statements, all financial data and all other documents and information
heretofore delivered to Lessor by or with respect to the Lessee Entities and the
Properties in connection with this Lease or relating to the Lessee Entities or
the Properties are true, correct and complete in all material respects; there
have been no amendments thereto since the date such items were prepared or
delivered to Lessor; all financial statements provided were prepared in
accordance with GAAP, and fairly present as of the date thereof the financial
condition of each individual or entity to which they pertain; and no change has
occurred to any such financial statements, financial data, documents and other
information not disclosed in writing to Lessor, which has had, or could
reasonably be expected to result in, a Material Adverse Effect.

 

Section 5.08. Compliance With OFAC Laws. None of the Lessee Entities, and no
individual or entity owning directly or indirectly any interest in any of the
Lessee Entities, is an individual or entity whose property or interests are
subject to being blocked under any of the OFAC Laws or is otherwise in violation
of any of the OFAC Laws; provided, however, that the representation contained in
this sentence shall not apply to any Person to the extent such Person’s interest
is in or through a U.S. Publicly Traded Entity.

 

Section 5.09. Solvency. There is no contemplated, pending or threatened
Insolvency Event or similar proceedings, whether voluntary or involuntary,
affecting Lessee or Guarantor, or to the best of Lessee’s knowledge, its
shareholders or its Affiliates. Lessee does not have unreasonably small capital
to conduct its business.

 



5 



4817-7336-4078.5

STORE/Fat Patty's

Master Lease Agreement

4 Properties in KY and WV

File No. 7210/02-629.1

 

 

Section 5.10. Ownership. No Person that actually or constructively owns ten
percent (10%) or more of the outstanding capital stock of Lessor owns, directly
or indirectly, (a) ten percent (10%) or more of the total combined voting power
of all classes of voting capital stock of Lessee, or (b) ten percent (10%) or
more of the total value of all classes of capital stock of Lessee.

 

ARTICLE VI

Taxes and Assessments; UTILITIES; INSURANCE

 

Section 6.01. Taxes.

 

(a) Payment. Subject to the provisions of Section 6.01(b) below, Lessee shall
pay, prior to the earlier of delinquency or the accrual of interest on the
unpaid balance, all taxes and assessments of every type or nature assessed
against or imposed upon the Properties, Lessee or Lessor during the Initial Term
or any Renewal Term related to or arising out of this Lease and the activities
of the parties hereunder, including without limitation, (i) all taxes or
assessments upon the Properties or any part thereof and upon any personal
property, trade fixtures and improvements located on the Properties, whether
belonging to Lessor or Lessee, or any tax or charge levied in lieu of such taxes
and assessments; (ii) all taxes, charges, license fees and or similar fees
imposed by reason of the use of the Properties by Lessee; (iii) all excise,
franchise, transaction, privilege, license, sales, use and other taxes upon the
Rental or other Monetary Obligations hereunder, the leasehold estate of either
party or the activities of either party pursuant to this Lease; and (iv) all
franchise, privilege or similar taxes of Lessor calculated on the value of the
Properties or on the amount of capital apportioned to the Properties.
Notwithstanding anything in clauses (i) through (iv) to the contrary, Lessee
shall not be obligated to pay or reimburse Lessor for any taxes based on the net
income of Lessor.

 

(b) Right to Contest. Within thirty (30) days after each tax and assessment
payment is required by this Section 6.01 to be paid, Lessee shall provide Lessor
with evidence reasonably satisfactory to Lessor that taxes and assessments have
been timely paid by Lessee. In the event Lessor receives a tax bill, Lessor
shall use commercially reasonable efforts to forward said bill to Lessee within
fifteen (15) days of Lessor’s receipt thereof. Lessee may, at its own expense,
contest or cause to be contested (in the case of any item involving more than
$10,000, after prior written notice to Lessor, which shall be given within
fifteen (15) days of Lessee’s determination to contest any matter as permitted
herein), by appropriate legal proceedings conducted in good faith and with due
diligence, any above-described item or lien with respect thereto, including,
without limitation, the amount or validity or application, in whole or in part,
of any such item, provided that (i) neither the Properties nor any interest
therein would be in any danger of being sold, forfeited or lost by reason of
such proceedings; (ii) no Event of Default has occurred and is continuing; (iii)
if and to the extent required by the applicable taxing authority and/or Lessor,
Lessee posts a bond or takes other steps acceptable to such taxing authority
and/or Lessor that removes such lien or stays enforcement thereof; (iv) Lessee
shall promptly provide Lessor with copies of all notices received or delivered
by Lessee and filings made by Lessee in connection with such proceeding; and (v)
upon termination of such proceedings, it shall be the obligation of Lessee to
pay the amount of any such tax and assessment or part thereof as finally
determined in such proceedings, the payment of which may have been deferred
during the prosecution of such proceedings, together with any costs, fees
(including attorneys’ fees and disbursements), interest, penalties or other
liabilities in connection therewith. Lessor shall at the request of Lessee,
execute or join in the execution of any instruments or documents necessary in
connection with such contest or proceedings, but Lessor shall incur no cost or
obligation thereby.

 



6 



4817-7336-4078.5

STORE/Fat Patty's

Master Lease Agreement

4 Properties in KY and WV

File No. 7210 /02-629.1

 

 

Section 6.02. Utilities. Lessee shall contract, in its own name, for and pay
when due all charges for the connection and use of water, gas, electricity,
telephone, garbage collection, sewer use and other utility services supplied to
the Properties during the Initial Term or any Renewal Term. Under no
circumstances shall Lessor be responsible for any interruption of any utility
service.

 

Section 6.03. Insurance.

 

(a) Coverage. Throughout the Initial Term and any Renewal Term, Lessee shall
maintain, with respect to each of the Properties, at its sole expense, the
following types and amounts of insurance, in addition to such other insurance as
Lessor may reasonably require from time to time:

 

(i) Insurance against loss or damage to real property and personal property
under an “all risk” or “special form” insurance policy, which shall include
coverage against all risks of direct physical loss, including but not limited to
loss by fire, lightning, wind, terrorism, and other risks normally included in
the standard ISO special form (and shall also include National Flood and Excess
Flood insurance if the Property is located within a 100-year floodplain (FEMA
Zones A and V) and earthquake insurance if the Properties are located within a
moderate to high earthquake hazard zone as determined by an approved insurance
company set forth in Section 6.03(b)(x) below). Such policy shall also include
soft costs, a joint loss agreement, coverage for ordinance or law covering the
loss of value of the undamaged portion of the Properties, costs to demolish and
the increased costs of construction if any of the improvements located on, or
the use of, the Properties shall at any time constitute legal non-conforming
structures or uses. Ordinance or law limits shall be in an amount equal to the
full replacement cost for the loss of value of the undamaged portion of the
Properties and no less than 25% of the replacement cost for costs to demolish
and the increased cost of construction, or in an amount otherwise specified by
Lessor. Such insurance shall be in amounts not less than 100% of the full
insurable replacement cost values (without deduction for depreciation), with an
agreed amount endorsement or without any coinsurance provision, and with
sublimits satisfactory to Lessor, as determined from time to time at Lessor’s
request but not more frequently than once in any 12-month period.

 

(ii) Commercial general liability insurance, including products and completed
operation liability, covering Lessor and Lessee against bodily injury liability,
property damage liability and personal and advertising injury and liquor
liability coverage, including without limitation any liability arising out of
the ownership, maintenance, repair, condition or operation of every Property or
adjoining ways, streets, parking lots or sidewalks. Such insurance policy or
policies shall contain a broad form contractual liability endorsement under
which the insurer agrees to insure Lessee’s obligations under Article X hereof
to the extent insurable, and a “severability of interest” clause or endorsement
which precludes the insurer from denying the claim of Lessee or Lessor because
of the negligence or other acts of the other, shall be in amounts of not less
than $1,000,000 per occurrence and aggregate per location for Commercial General
Liability policy plus $2,000,000 Following Form Umbrella policy, or such higher
limits as Lessor may reasonably require from time to time, and shall be of form
and substance satisfactory to Lessor.

  

(iii) Workers’ compensation with statutorily mandated limits and and Employers
Liability insurance in the amount of $1,000,000, covering all persons employed
by Lessee on the Properties in connection with any work done on or about any of
the Properties for which claims for death or bodily injury could be asserted
against Lessor, Lessee or the Properties.

 

(iv) Business interruption insurance covering Lessee’s net profits and
continuing expenses including Rental Value Insurance payable to Lessor at all
locations for a period of not less than twelve (12) months. Such insurance is to
follow the form of the real property “all risk” or “special form” coverage and
is not to contain a co-insurance clause.

 

(v) Non-owned and hired car liability insurance for combined limits of liability
of $1,000,000 per occurrence. The limits of liability can be provided in a
combination of an automobile liability policy and an umbrella liability policy.

 

(vi) Comprehensive Boiler and Machinery Insurance or Equipment Breakdown against
loss or damage from explosion of any steam or pressure boilers or similar
apparatus (if there is a steam or pressure boiler on a Property), and other
building equipment including HVAC units located in or about each Property and in
an amount equal to the lesser of 25% of the 100% replacement cost of each
Property or $5,000,000.

 

(vii) Such additional and/or other insurance and in such amounts as at the time
is customarily carried by prudent owners or tenants with respect to improvements
and personal property similar in character, location and use and occupancy to
each Property.



 



7 



4817-7336-4078.5

STORE/Fat Patty's

Master Lease Agreement

4 Properties in KY and WV

File No. 7210 /02-629.1

 

 

(b) Insurance Provisions. All insurance policies shall:

 

(i) provide (A) for a waiver of subrogation by the insurer as to claims against
Lessor, its employees and agents; (B) that the insurer shall not deny a claim
and that such insurance cannot be unreasonably cancelled, invalidated or
suspended on account of the conduct of Lessee, its officers, directors,
employees or agents, or anyone acting for Lessee or any subtenant or other
occupant of the Properties; and (C) that any losses otherwise payable thereunder
shall be payable notwithstanding any act or omission of Lessor or Lessee which
might, absent such provision, result in a forfeiture of all or a part of such
insurance payment;

 

(ii) be primary and provide that any “other insurance” clause in the insurance
policy shall exclude any policies of insurance maintained by Lessor and the
insurance policy shall not be brought into contribution with insurance
maintained by Lessor;

 

(iii) contain deductibles not to exceed $25,000;

 

(iv) contain a standard non-contributory mortgagee clause or endorsement in
favor of any Lender designated by Lessor;

 

(v) provide that the policy of insurance shall not be terminated, cancelled or
amended without at least thirty (30) days’ prior written notice to Lessor and to
any Lender covered by any standard mortgagee clause or endorsement;

 

(vi) provide that the insurer shall not have the option to restore the
Properties if Lessor elects to terminate this Lease in accordance with the terms
hereof;

 

(vii) be in amounts sufficient at all times to satisfy any coinsurance
requirements thereof;

 

(viii) except for workers’ compensation insurance referred to in
Section 6.03(a)(iii) above, name Lessor and any Lessor Affiliate or Lender
requested by Lessor, as an “additional insured” with respect to liability
insurance, and as an “additional named insured” or “additional insured” with
respect to real property and rental value insurance, as appropriate and as their
interests may appear;

 

(ix) be evidenced by delivery to Lessor and any Lender designated by Lessor of
an Acord Form 28 for property, business interruption and boiler & machinery
coverage (or any other form requested by Lessor) and an Acord Form 25 for
commercial general liability, workers’ compensation and umbrella coverage (or
any other form requested by Lessor); provided that in the event that either such
form is no longer available, such evidence of insurance shall be in a form
reasonably satisfactory to Lessor and any Lender designated by Lessor; and

 

(x) be issued by insurance companies licensed to do business in the states where
the Properties are located and which are rated no less than A-X by Best’s
Insurance Guide or are otherwise approved by Lessor.

 

(c) Additional Obligations. It is expressly understood and agreed that (i) if
any insurance required hereunder, or any part thereof, shall expire, be
withdrawn, become void by breach of any condition thereof by Lessee, or become
void or in jeopardy by reason of the failure or impairment of the capital of any
insurer, Lessee shall immediately obtain new or additional insurance reasonably
satisfactory to Lessor and any Lender designated by Lessor; (ii) the minimum
limits of insurance coverage set forth in this Section 6.03 shall not limit the
liability of Lessee for its acts or omissions as provided in this Lease; (iii)
Lessee shall procure policies for all insurance for periods of not less than one
year and shall provide to Lessor and any servicer or Lender of Lessor
certificates of insurance or, upon Lessor’s request, duplicate originals of
insurance policies evidencing that insurance satisfying the requirements of this
Lease is in effect at all times; (iv) Lessee shall pay as they become due all
premiums for the insurance required by this Section 6.03; and (v) in the event
that Lessee fails to comply with any of the requirements set forth in this
Section 6.03, within ten (10) days of the giving of written notice by Lessor to
Lessee, (A) Lessor shall be entitled to procure such insurance; and (B) any sums
expended by Lessor in procuring such insurance shall be Additional Rental and
shall be repaid by Lessee, together with interest thereon at the Default Rate,
from the time of payment by Lessor until fully paid by Lessee immediately upon
written demand therefor by Lessor.





 





8 



4817-7336-4078.5

STORE/Fat Patty's

Master Lease Agreement

4 Properties in KY and WV

File No. 7210 /02-629.1

 

 

(d) Blanket Policies. Notwithstanding anything to the contrary in this Section
6.03, any insurance which Lessee is required to obtain pursuant to this Section
6.03 may be carried under a “blanket” policy or policies covering other
properties or liabilities of Lessee provided that such “blanket” policy or
policies otherwise comply with the provisions of this Section 6.03.

 

(e) Insurance During Construction. Prior to a Property undergoing renovations,
alterations, repairs or buildouts, Lessee shall cause the general contractor (or
contractors) to provide a written indemnity agreement and certificates of
insurance evidencing at least $2,000,000 per occurrence and $2,000,000 aggregate
limit of liability insurance with additional insured coverage in favor of
Lessor.

 

Section 6.04. Tax and Insurance Impound. Upon the occurrence of an Event of
Default and with respect to each Event of Default, in addition to any other
remedies, Lessor may require Lessee to pay to Lessor on the first day of each
month the amount that Lessor reasonably estimates will be necessary in order to
accumulate with Lessor sufficient funds in an impound account (which shall not
be deemed a trust fund) (the “Reserve”) for Lessor to pay any and all real
estate taxes (“Real Estate Taxes”) and insurance premiums (“Insurance Premiums”)
for the Properties for the ensuing twelve (12) months, or, if due sooner, Lessee
shall pay the required amount immediately upon Lessor’s demand therefor. Lessor
shall, upon prior written request of Lessee, provide Lessee with evidence
reasonably satisfactory to Lessee that payment of the Real Estate Taxes and
Insurance Premiums was made in a timely fashion. In the event that the Reserve
does not contain sufficient funds to timely pay any Real Estate Taxes or
Insurance Premiums, upon Lessor’s written notification thereof, Lessee shall,
within five (5) Business Days of such notice, provide funds to Lessor in the
amount of such deficiency. Lessor shall pay or cause to be paid directly to the
applicable taxing authorities and insurance company, as the case may be, any
Real Estate Taxes and Insurance Premiums then due and payable for which there
are funds in the Reserve; provided, however, that in no event shall Lessor be
obligated to pay any Real Estate Taxes or Insurance Premiums in excess of the
funds held in the Reserve, and Lessee shall remain liable for any and all Real
Estate Taxes, including fines, penalties, interest or additional costs imposed
by any taxing authority (unless incurred as a result of Lessor’s failure to
timely pay Real Estate Taxes for which it had funds in the Reserve) and
Insurance Premiums. Lessee shall cooperate fully with Lessor in assuring that
the Real Estate Taxes and Insurance Premiums are timely paid. Lessor may deposit
all Reserve funds in accounts insured by any federal or state agency and may
commingle such funds with other funds and accounts of Lessor. Interest or other
gains from such funds, if any, shall be the sole property of Lessor. Upon an
Event of Default, in addition to any other remedies, Lessor may apply all
impounded funds in the Reserve against any sums due from Lessee to Lessor.
Lessor shall give to Lessee an annual accounting showing all credits and debits
to and from such impounded funds received from Lessee.

 

ARTICLE VII

MAINTENANCE; ALTERATIONS

 

Section 7.01. Condition of Property; Maintenance. Lessee hereby accepts the
Properties “AS IS” and “WHERE IS” with no representation or warranty of Lessor
as to the condition thereof. Lessee shall, at its sole cost and expense, be
responsible for (a) keeping all of the building, structures and improvements
erected on each of the Properties in good order and repair, free from actual or
constructive waste, including without limitation, the roof and the HVAC and
other electrical and mechanical systems; (b) the repair or reconstruction of any
building, structures or improvements erected on the Properties damaged or
destroyed by a Casualty; (c) subject to Section 7.02, making all necessary
structural, non-structural, exterior and interior repairs and replacements to
any building, structures or improvements erected on the Properties;
(d) operating, remodeling, updating and modernizing the Properties in accordance
with those standards adopted from time to time on a system-wide basis for the
Permitted Facilities; and (e) paying all operating costs of the Properties in
the ordinary course of business. Lessee waives any right to require Lessor to
maintain, repair or rebuild all or any part of the Properties or make repairs at
the expense of Lessor pursuant to any Legal Requirements at any time in effect.

 

Section 7.02. Alterations and Improvements. During the Initial Term and any
Renewal Term, Lessee shall not alter the exterior, structural, plumbing or
electrical elements of the Properties in any manner without the consent of
Lessor, which consent shall not be unreasonably withheld or conditioned;
provided, however, Lessee may undertake nonstructural alterations to the
Properties, individually, costing less than $25,000 without Lessor’s prior
written consent. If Lessor’s consent is required hereunder and Lessor consents
to the making of any such alterations, the same shall be made by Lessee at
Lessee’s sole expense by a licensed contractor and according to plans and
specifications approved by Lessor and subject to such other conditions as Lessor
shall reasonably require. Any work at any time commenced by Lessee on the
Properties shall be prosecuted diligently to completion, shall be of good
workmanship and materials and shall comply fully with all the terms of this
Lease and all Legal Requirements. Upon completion of any alterations
individually costing $25,000 or more, Lessee shall promptly provide Lessor with
evidence of full payment to all laborers and materialmen contributing to the
alterations. Additionally, upon completion of any alterations, Lessee shall
promptly provide Lessor with (a) an architect’s certificate certifying the
alterations to have been completed in conformity with the plans and
specifications (if the alterations are of such a nature as would require the
issuance of such a certificate from the architect); (b) a certificate of
occupancy (if the alterations are of such a nature as would require the issuance
of a certificate of occupancy); and (c) any other documents or information
reasonably requested by Lessor. Lessee shall keep the Properties free from any
liens arising out of any work performed on, or materials furnished to, the
Properties. Lessee shall execute and file or record, as appropriate, a “Notice
of Non-Responsibility,” or any equivalent notice permitted under applicable law
in the states where the Properties are located which provides that Lessor is not
responsible for the payment of any costs or expenses relating to the additions
or alterations. Any addition to or alteration of the Properties shall be deemed
a part of the Properties and belong to Lessor, and Lessee shall execute and
deliver to Lessor such instruments as Lessor may require to evidence the
ownership by Lessor of such addition or alteration.





 



9 



4817-7336-4078.5

STORE/Fat Patty's

Master Lease Agreement

4 Properties in KY and WV

File No. 7210/02-629.1

 

 

Section 7.03. Encumbrances. During the Lease Term, Lessor shall have the right
to grant easements on, over, under and above the Properties without the prior
consent of Lessee, provided that such easements will not materially interfere
with Lessee’s use of the Properties. Lessee shall comply with and perform all
obligations of Lessor under all easements, declarations, covenants, restrictions
and other items of record now or hereafter encumbering the Properties. Without
Lessor’s prior written consent, Lessee shall not grant any easements on, over,
under or above the Properties.

 

ARTICLE VIII

Use of the Properties; Compliance

 

Section 8.01. Use. During the Initial Term and any Renewal Term, except for the
Permitted Subleases (defined and described in Section 14.05 below), each of the
Properties shall be used solely for the operation of a Permitted Facility.
Except during periods when a Property is untenantable due to Casualty or
Condemnation (and provided that Lessee continues to strictly comply with the
other terms and conditions of this Lease), Lessee shall at all times during the
Initial Term and any Renewal Term occupy the Properties and shall diligently
operate its business on the Properties.

 

Section 8.02. Alternative Use. Except for the Permitted Subleases, Lessee shall
not, by itself or through any assignment, sublease or other type of transfer,
convert any of the Properties to an alternative use during the Lease Term
without Lessor’s prior written consent. In the event that Lessee shall change
the use of the Properties or the concept or brand operated on the Properties,
only as may be expressly permitted herein or consented to by Lessor in writing,
Lessee shall provide Lessor with written notice of any such change and copies of
the franchise agreement(s) related to such new concept or brand, if any.



  

Section 8.03. Compliance. Lessee’s use and occupation of each of the Properties,
and the condition thereof, shall, at Lessee’s sole cost and expense, comply
fully with all Legal Requirements and all restrictions, covenants and
encumbrances of record, and any owner obligations under such Legal Requirements,
or restrictions, covenants and encumbrances of record, with respect to the
Properties, in either event, the failure with which to comply could have a
Material Adverse Effect. Without in any way limiting the foregoing provisions,
Lessee shall comply with all Legal Requirements relating to anti-terrorism,
trade embargos, economic sanctions, Anti-Money Laundering Laws, and the
Americans with Disabilities Act of 1990, as such act may be amended from time to
time, and all regulations promulgated thereunder, as it affects the Properties
now or hereafter in effect. Upon Lessor’s written request from time to time
during the Initial Term and any Renewal Term, Lessee shall certify in writing to
Lessor that Lessee’s representations, warranties and obligations under
Section 5.08 and this Section 8.03 remain true and correct and have not been
breached. Lessee shall immediately notify Lessor in writing if any of such
representations, warranties or covenants are no longer true or have been
breached or if Lessee has a reasonable basis to believe that they may no longer
be true or have been breached. In connection with such an event, Lessee shall
comply with all Legal Requirements and directives of Governmental Authorities
and, at Lessor’s request, provide to Lessor copies of all notices, reports and
other communications exchanged with, or received from, Governmental Authorities
relating to such an event. Lessee shall also reimburse Lessor for all Costs
incurred by Lessor in evaluating the effect of such an event on the Properties
and this Lease, in obtaining any necessary license from Governmental Authorities
as may be necessary for Lessor to enforce its rights under the Transaction
Documents, and in complying with all Legal Requirements applicable to Lessor as
the result of the existence of such an event and for any penalties or fines
imposed upon Lessor as a result thereof. Lessee will use its best efforts to
prevent any act or condition to exist on or about the Properties which will
materially increase any insurance rate thereon, except when such acts are
required in the normal course of its business and Lessee shall pay for such
increase. Lessee agrees that it will defend, indemnify and hold harmless the
Indemnified Parties from and against any and all Losses caused by, incurred or
resulting from Lessee’s failure to comply with its obligations under this
Section.

 

Section 8.04. Environmental.

 

(a) Representations and Warranties. Lessee represents and warrants to Lessor,
which representations and warranties shall survive the execution and delivery of
this Lease, as follows:

 

(i) The Properties and Lessee are not in violation of or subject to, any pending
or, to Lessee’s actual knowledge, threatened investigation or inquiry by any
Governmental Authority or to any remedial obligations under any Environmental
Laws that could have a Material Adverse Effect, nor has Lessee received any
written or oral notice or other communication from any Person (including but not
limited to a Governmental Authority) with respect to any Property relating to
(A) Hazardous Materials, Regulated Substances or USTs, or Remediation thereof;
(B) possible liability of any Person pursuant to any Environmental Law;
(C) other environmental conditions; or (D) any actual or potential
administrative or judicial proceedings in connection with any of the foregoing
that could have a Material Adverse Effect. The foregoing representations and
warranties would continue to be true and correct following disclosure to the
applicable Governmental Authorities of all relevant facts, conditions and
circumstances, if any, pertaining to the Properties.





 



10 



4817-7336-4078.5

STORE/Fat Patty's

Master Lease Agreement

4 Properties in KY and WV

File No. 7210/02-629.1

 

 

(ii) (A) All uses and operations on or of the Properties, whether by Lessee or,
to Lessee’s knowledge, any other Person, have been in compliance with all
Environmental Laws and environmental permits issued pursuant thereto; (B) there
have been no Releases in, on, under or from any of the Properties, or, to
Lessee’s knowledge, from other property migrating toward any of the Properties,
except in Permitted Amounts; (C) there are no Hazardous Materials, Regulated
Substances or USTs in, on, or under any of the Properties, except in Permitted
Amounts; (D) the Properties have been kept free and clear of all liens and other
encumbrances imposed pursuant to any Environmental Law (the “Environmental
Liens”) or activity use limitations; and (E) Lessee has not allowed any other
tenant or other user of the Properties to do any act that materially increased
the dangers to human health or the environment, posed an unreasonable risk of
harm to any Person (whether on or off any of the Properties), impaired the value
of any of the Properties in any material respect, is contrary to any requirement
set forth in the insurance policies maintained by Lessor, constituted a public
or private nuisance, constituted waste, or violated any covenant, condition,
agreement or easement applicable to any of the Properties.

 

(b) Covenants.

 

(i) Lessee covenants to Lessor during the Lease Term, subject to the limitations
of subsection (ii) below, as follows:

 

(A) The Properties and Lessee shall not be (1) in violation of any Remediation
required by any Governmental Authority, or (2) subject to any Remediation
obligations under any Environmental Laws. Lessee shall not be in violation of
any investigation or inquiry by any Governmental Authority.

 

(B) All uses and operations on or of the Properties, whether by Lessee or any
other Person, shall be in compliance with all Environmental Laws and permits
issued pursuant thereto.

 

(C) There shall be no Releases in, on, under or from the Properties, except in
Permitted Amounts.

 

(D) There shall be no Hazardous Materials or Regulated Substances in, on or
under the Properties, except in Permitted Amounts. Above and below ground
storage tanks shall be properly permitted and only used as permitted.

 

(E) Lessee shall keep the Properties or cause the Properties to be kept free and
clear of all Environmental Liens, whether due to any act or omission of Lessee
or any other Person.

 

(F) Lessee shall not act or fail to act or allow any other tenant, occupant,
guest, customer or other user of the Properties to act or fail to act in any way
that (1) materially increases a risk to human health or the environment, (2) 
poses an unreasonable or unacceptable risk of harm to any Person or the
environment (whether on or off any of the Properties), (3) has a Material
Adverse Effect, (4) is contrary to any material requirement set forth in the
insurance policies maintained by Lessee, (5) constitutes a public or private
nuisance or constitutes waste, (6) violates any covenant, condition, agreement
or easement applicable to the Properties, or (7) would result in any reopening
or reconsideration of any prior investigation or causes a new investigation by a
Governmental Authority having jurisdiction over any Property.

  

(G) Lessee shall, at its sole cost and expense, perform any environmental site
assessment or other investigation of environmental conditions in connection with
the Properties as may be reasonably requested by Lessor (including but not
limited to sampling, testing and analysis of soil, water, air, building
materials and other materials and substances whether solid, liquid or gas), and
share with Lessor the reports and other results thereof, and Lessor and the
other Indemnified Parties shall be entitled to rely on such reports and other
results thereof.

 

(H) Lessee shall, at its sole cost and expense, fully and expeditiously
cooperate in all activities pursuant to this Section 8.04, including but not
limited to providing all relevant information and making knowledgeable persons
available for interviews.

 

(ii) Notwithstanding any provision of this Lease to the contrary, an Event of
Default shall not be deemed to have occurred as a result of the failure of
Lessee to satisfy any one or more of the covenants set forth in subsections (A)
through (F) above provided that Lessee shall be in compliance with the
requirements of any Governmental Authority with respect to the Remediation of
any Release at the Properties.



  



11 



4817-7336-4078.5

STORE/Fat Patty's

Master Lease Agreement

4 Properties in KY and WV

File No. 7210/02-629.1

 

 

(c) Notification Requirements. Lessee shall immediately notify Lessor in writing
upon Lessee obtaining actual knowledge of (i) any Releases or Threatened
Releases in, on, under or from any of the Properties other than in Permitted
Amounts, or migrating towards any of the Properties; (ii) any non-compliance
with any Environmental Laws related in any way to any of the Properties;
(iii) any actual or potential Environmental Lien or activity use limitation;
(iv) any required or proposed Remediation of environmental conditions relating
to any of the Properties required by applicable Governmental Authorities; and
(v) any written or oral notice or other communication of which Lessee becomes
aware from any source whatsoever (including but not limited to a Governmental
Authority) relating in any way to Hazardous Materials, Regulated Substances or
above or below ground storage tanks, or Remediation thereof at or on any of the
Properties, other than in Permitted Amounts, possible liability of any Person
relating to any of the Properties pursuant to any Environmental Law, other
environmental conditions in connection with any of the Properties, or any actual
or potential administrative or judicial proceedings in connection with anything
referred to in this Section. Lessee shall, upon Lessor’s written request,
deliver to Lessor a certificate stating that Lessee is and has been in full
compliance with all of the environmental representations, warranties and
covenants in this Lease.

 

(d) Remediation. Lessee shall, at its sole cost and expense, and without
limiting any other provision of this Lease, effectuate any Remediation required
by any Governmental Authority of any condition (including, but not limited to, a
Release or Threatened Release) in, on, under or from the Properties and take any
other reasonable action deemed necessary by any Governmental Authority for
protection of human health or the environment with respect to any matter which
arises or accrues prior to the later of (i) the expiration or sooner termination
of the Lease Term (including any Renewal Terms), or (ii) the date that Lessee
vacates the Properties. Should Lessee fail to undertake any required Remediation
in accordance with the preceding sentence, Lessor, after written notice to
Lessee and Lessee’s failure to immediately undertake such Remediation, shall be
permitted to complete such Remediation, and all Costs incurred in connection
therewith shall be paid by Lessee. Any Cost so paid by Lessor, together with
interest at the Default Rate, shall be deemed to be Additional Rental hereunder
and shall be immediately due from Lessee to Lessor.

 

(e) Indemnification. Lessee shall, at its sole cost and expense, protect,
defend, indemnify, release and hold harmless each of the Indemnified Parties
from and against any and all Losses, including, but not limited to, all Costs of
Remediation (whether or not performed voluntarily, arising out of or in any way
relating to any Environmental Laws, Hazardous Materials, Regulated Substances,
above or below ground storage tanks, or other environmental matters concerning
the Properties which arise or accrue prior to the later of (i) the expiration or
sooner termination of the Lease Term (including any Renewal Terms), or (ii) the
date that Lessee vacates the Properties. It is expressly understood and agreed
that Lessee’s obligations under this Section shall survive the expiration or
earlier termination of this Lease for any reason.

 

(f) Right of Entry. Lessor and any other Person designated by Lessor, including
but not limited to, any receiver, any representative of a Governmental
Authority, and any environmental consultant, shall have the right, but not the
obligation, to enter upon the Properties at all reasonable times (including,
without limitation, in connection with the exercise of any remedies set forth in
this Lease) to assess any and all aspects of the environmental condition of any
Property and its use, including but not limited to conducting any environmental
assessment or audit (the scope of which shall be determined in Lessor’s sole and
absolute discretion) and taking samples of soil, groundwater or other water,
air, or building materials, and conducting other invasive testing. Lessee shall
cooperate with and provide access to Lessor and any other Person designated by
Lessor. Any such assessment or investigation shall be at Lessee’s sole cost and
expense.

 

(g) Inspections. At its sole cost and expense, Lessee shall have the Properties
inspected as may be required by any Environmental Law for seepage, spillage and
other environmental concerns. Lessee shall maintain and monitor all above and
below ground storage tanks in accordance with all Environmental Laws. Lessee
shall provide Lessor with written certified results of all inspections performed
on the Properties. All costs and expenses associated with the inspection,
preparation and certification of results, as well as those associated with any
corrective action, shall be paid by Lessee. All inspections and tests performed
on the Properties shall be in compliance with all Environmental Laws.

 

(h) UST Compliance. Lessee shall comply or cause the compliance with all
applicable federal, state and local regulations and requirements regarding above
and below ground storage tanks, including, without limitation, any of such
regulations or requirements which impose (i) technical standards, including,
without limitation, performance, leak prevention, leak detection, notification
reporting and recordkeeping; (ii) corrective action with respect to confirmed
and suspected Releases; and (iii) financial responsibility for the payment of
costs of corrective action and compensation to third parties for injury and
damage resulting from Releases. Lessee shall immediately notify Lessor, in
writing, of (A) the presence on or under the Properties, or the Release from any
above or below ground storage tank on, above or under the Properties, of any
Hazardous Materials or Regulated Substances, apparent or real; and (B) any and
all enforcement, clean-up, remedial, removal or other governmental or regulatory
actions threatened, instituted or completed pursuant to any of the Environmental
Laws affecting the Properties. Upon any such Release from any USTs on, above or
under the Properties of any Hazardous Materials or Regulated Substances, Lessee
shall immediately remedy such situation in accordance with all Environmental
Laws and any request of Lessor. Should Lessee fail to remedy or cause the remedy
of such situation in accordance with all Environmental Laws, Lessor shall be
permitted to take such actions in its sole discretion to remedy such situation
and all Costs incurred in connection therewith, together with interest at the
Default Rate, will be paid by Lessee.

 

(i) Survival. The obligations of Lessee and the rights and remedies of Lessor
under this Section 8.04 shall survive the termination, expiration and/or release
of this Lease.

 



12 



4817-7336-4078.5

STORE/Fat Patty's

Master Lease Agreement

4 Properties in KY and WV

File No. 7210/02-629.1

 

 

ARTICLE IX

additional COVENANTS

 

Section 9.01. Performance at Lessee’s Expense. Lessee acknowledges and confirms
that Lessor may impose reasonable administrative, processing or servicing fees,
and collect its reasonable attorneys’ fees, costs and expenses in connection
with (a) any extension, renewal, modification, amendment and termination of this
Lease that is not pursuant to the existing terms and conditions of this Lease
and is being carried out upon Lessee’s request; (b) any release or substitution
of Properties made at Lessee’s request; (c) the procurement of consents, waivers
and approvals with respect to the Properties or any matter related to this
Lease; (d) the review of any assignment or sublease or proposed assignment or
sublease or the preparation or review of any subordination or non-disturbance
agreement; (e) the collection, maintenance and/or disbursement of reserves
created under this Lease or the other Transaction Documents; and (f) inspections
required to make certain determinations under this Lease or the other
Transaction Documents.

 

Section 9.02. Inspection. Lessor and its authorized representatives shall have
the right, at all reasonable times and upon giving reasonable prior notice
(except in the event of an emergency, in which case no prior notice shall be
required), to enter the Properties or any part thereof and inspect the same.
Lessee hereby waives any claim for damages for any injury or inconvenience to or
interference with Lessee’s business, any loss of occupancy or quiet enjoyment of
the Properties and any other loss occasioned by such entry, but, subject to
Section 10.01, excluding damages arising as a result of the negligence or
intentional misconduct of Lessor.

 

Section 9.03. Financial Information.

 

(a) Financial Statements. Within forty five (45) days after the end of each
fiscal quarter and within one hundred twenty (120) days after the end of each
fiscal year of Lessee and Lessee Entities, Lessee shall deliver to Lessor
(i) complete consolidated financial statements that consolidate Lessee and
Lessee Entities, including a balance sheet, profit and loss statement, statement
of stockholders' equity and statement of cash flows and all other related
schedules for the fiscal period then ended, such statements to detail separately
interest expense, income taxes, non-cash expenses, non-recurring expenses,
operating lease expense and current portion of long-term debt – capital leases;
(ii) income statements for the business at each of the Properties; and (iii) the
supplemental financial information set forth on Schedule 9.03. All such
financial statements shall be prepared in accordance with GAAP, and shall be
certified to be accurate and complete by an officer or director of each Lessee
Entity. In the event that Lessee’s business at the Properties is ordinarily
consolidated with other business for financial statements purposes, a separate
profit and loss statement shall be provided showing separately the sales,
profits and losses pertaining to each Property with interest expense, income
taxes, non-cash expenses, non-recurring expenses and operating lease expense
(rent), with the basis for allocation of overhead or other charges being clearly
set forth in accordance with Schedule 9.03. The financial statements delivered
to Lessor need not be audited, but Lessee shall deliver to Lessor copies of any
audited financial statements of the Lessee Entities which may be prepared, as
soon as they are available. Within thirty (30) days after the end of each fiscal
year of Lessee, and upon prior written request by Lessor, Lessee shall deliver
such compliance certificate to Lessor as Lessor may reasonably require in order
to establish that Lessee is in compliance with all of its obligations, duties
and covenants under this Lease.

 



13 



4817-7336-4078.5

STORE/Fat Patty's

Master Lease Agreement

4 Properties in KY and WV

File No. 7210/02-629.1

 

 

(b) Other Information. Notwithstanding any provision contained herein, upon
request at any time, Lessee will provide to Lessor any and all financial
information and/or financial statements of Lessee Entities (and in the form or
forms) as reasonably requested by Lessor including, but not limited to, as
requested by Lessor in connection with Lessor's filings with or disclosures to
any Governmental Authority, including, without limitation, the financial
statements required in connection with Securities and Exchange Commission
filings by Lessor or its Affiliates.

 

Section 9.04. OFAC Laws. Upon receipt of notice or upon actual knowledge
thereof, Lessee shall immediately notify Lessor in writing if any Person owning
(directly or indirectly) any interest in any of the Lessee Entities, or any
director, officer, shareholder, member, manager or partner of any of such
holders is a Person whose property or interests are subject to being blocked
under any of the OFAC Laws, or is otherwise in violation of any of the OFAC
Laws, or is under investigation by any Governmental Authority for, or has been
charged with, or convicted of, drug trafficking, terrorist-related activities or
any violation of the Anti-Money Laundering Laws, has been assessed civil
penalties under these or related laws, or has had funds seized or forfeited in
an action under these or related laws; provided, however, that the covenant in
this Section 9.04 shall not apply to any Person to the extent such Person’s
interest is in or through a U.S. Publicly Traded Entity.

 

Section 9.05. Estoppel Certificate. At any time, and from time to time, Lessee
shall, promptly and in no event later than ten (10) days after a request from
Lessor or any Lender or mortgagee of Lessor, execute, acknowledge and deliver to
Lessor or such Lender or mortgagee, as the case may be, a certificate in the
form supplied by Lessor, certifying: (a) that Lessee has accepted the
Properties; (b) that this Lease is in full force and effect and has not been
modified (or if modified, setting forth all modifications), or, if this Lease is
not in full force and effect, the certificate shall so specify the reasons
therefor; (c) the commencement and expiration dates of the Initial Term or any
Renewal Term; (d) the date to which the Rentals have been paid under this Lease
and the amount thereof then payable; (e) whether there are then any existing
defaults by Lessor in the performance of its obligations under this Lease, and,
if there are any such defaults, specifying the nature and extent thereof;
(f) that no notice has been received by Lessee of any default under this Lease
which has not been cured, except as to defaults specified in the certificate;
(g) the capacity of the Person executing such certificate, and that such Person
is duly authorized to execute the same on behalf of Lessee; (h) that neither
Lessor nor any Lender or mortgagee has actual involvement in the management or
control of decision making related to the operational aspects or the day-to-day
operation of the Properties, including any handling or disposal of Hazardous
Materials or Regulated Substances; and (i) any other information reasonably
requested by Lessor or any Lender or mortgagee, as the case may be. If Lessee
shall fail or refuse to sign a certificate in accordance with the provisions of
this Section within ten (10) days following a request by Lessor, Lessee
irrevocably constitutes and appoints Lessor as its attorney-in-fact to execute
and deliver the certificate to any such third party, it being stipulated that
such power of attorney is coupled with an interest and is irrevocable and
binding.

  

ARTICLE X

RELEASE AND Indemnification

 

Section 10.01. Release and Indemnification. Lessee agrees to use and occupy the
Properties at its own risk and hereby releases Lessor and Lessor’s agents and
employees from all claims for any damage or injury to the full extent permitted
by law (except to the extent such claims for any damage or injury are caused by
Lessor’s gross negligence or willful misconduct). Lessee agrees that Lessor
shall not be responsible or liable to Lessee or Lessee’s employees, agents,
customers, licensees or invitees for bodily injury, personal injury or property
damage occasioned by the acts or omissions of any other lessee or any other
Person. Lessee agrees that any employee or agent to whom the Properties or any
part thereof shall be entrusted by or on behalf of Lessee shall be acting as
Lessee’s agent with respect to the Properties or any part thereof, and neither
Lessor nor Lessor’s agents, employees or contractors shall be liable for any
loss of or damage to the Properties or any part thereof, except to the extent
caused by Lessor’s gross negligence or willful misconduct. Lessee shall
indemnify, protect, defend and hold harmless each of the Indemnified Parties
from and against any and all Losses (excluding Losses suffered by an Indemnified
Party arising out of the gross negligence or willful misconduct of such
Indemnified Party; provided, however, that the term “gross negligence” shall not
include gross negligence imputed as a matter of law to any of the Indemnified
Parties solely by reason of Lessor’s interest in any Property or Lessor’s
failure to act in respect of matters which are or were the obligation of Lessee
under this Lease) caused by, incurred or resulting from Lessee’s operations or
by Lessee’s use and occupancy of the Properties, whether relating to its
original design or construction, latent defects, alteration, maintenance, use by
Lessee or any Person thereon, supervision or otherwise, or from any breach of,
default under, or failure to perform, any term or provision of this Lease by
Lessee, its officers, employees, agents or other Persons. It is expressly
understood and agreed that Lessee’s obligations under this Section shall survive
the expiration or earlier termination of this Lease for any reason whatsoever.

 



14 



4817-7336-4078.5

STORE/Fat Patty's

Master Lease Agreement

4 Properties in KY and WV

File No. 7210 /02-629.1

 

 

ARTICLE XI

Condemnation and Casualty

 

Section 11.01. Notification. Lessee shall promptly give Lessor written notice of
(a) any Condemnation of any of the Properties, (b) the commencement of any
proceedings or negotiations which might result in a Condemnation of any of the
Properties, and (c) any Casualty to any of the Properties or any part thereof.
Such notice shall provide a general description of the nature and extent of such
Condemnation, proceedings, negotiations or Casualty, and shall include copies of
any documents or notices received in connection therewith. Thereafter, Lessee
shall promptly send Lessor copies of all notices, correspondence and pleadings
relating to any such Condemnation, proceedings, negotiations or Casualty.

 

Section 11.02. Total Condemnation. In the event of a Condemnation of all or
substantially all of any Property, including a Condemnation (other than a
Temporary Taking) of any portion of the Property that materially and adversely
affects Lessee’s ability to use the portion of the Property remaining after such
Condemnation as a Permitted Facility, as determined by Lessee in the exercise of
good faith business judgment (and Lessee provides to Lessor an officer’s
certificate executed by an officer of Lessee certifying to the same) (each such
event, a “Total Condemnation”), then, in such event:

 

(a) Termination of Lease. On the date of the Total Condemnation, all obligations
of either party hereunder with respect to the applicable Property shall cease
and the Base Annual Rental shall be reduced as set forth in Section 11.03(e)
below; provided, however, that Lessee’s obligations to the Indemnified Parties
under any indemnification provisions of this Lease with respect to such Property
and Lessee’s obligation to pay Rental and all other Monetary Obligations
(whether payable to Lessor or a third party) accruing under this Lease with
respect to such Property prior to the date of termination shall survive such
termination. If the date of such Total Condemnation is other than the first day
of a month, the Base Monthly Rental for the month in which such Total
Condemnation occurs shall be apportioned based on the date of the Total
Condemnation.

 

(b) Net Award. Lessor shall be entitled to receive the entire Net Award in
connection with a Total Condemnation without deduction for any estate vested in
Lessee by this Lease, and Lessee hereby expressly assigns to Lessor all of its
right, title and interest in and to every such Net Award and agrees that Lessee
shall not be entitled to any Net Award or other payment for the value of
Lessee’s leasehold interest in this Lease

 

Section 11.03. Partial Condemnation or Casualty. In the event of a Condemnation
which is not a Total Condemnation (each such event, a “Partial Condemnation”),
or in the event of a Casualty:

 

(a) Net Awards. All Net Awards shall be paid to Lessor.

 

(b) Lessor Election To Continue or Terminate Lease. Lessor shall have the sole,
absolute and exclusive option, (i) subject to the right of Lessee to elect
otherwise as set forth in subsection (c) below, to terminate this Lease with
respect to the applicable Property affected, by notifying Lessee in writing
within thirty (30) days after Lessee gives Lessor notice (A) of such Partial
Condemnation or Casualty, or (B) that title has vested in the condemning
authority; or (ii) to continue this Lease in effect, which election shall be
evidenced by either a notice from Lessor to Lessee, or Lessor’s failure to
notify Lessee in writing that Lessor has elected to terminate this Lease with
respect to such Property within such thirty (30)-day period. Lessee shall have a
period of sixty (60) days after receipt of Lessor’s notice to terminate
referenced above during which to elect, despite such Lessor notice of
termination, to continue this Lease with respect to such Property on the terms
herein provided.

 



15 



4817-7336-4078.5

STORE/Fat Patty's

Master Lease Agreement

4 Properties in KY and WV

File No. 7210/02-629.1

 

  

(c) Continuance of Lease. If Lessor elects not to terminate this Lease, or if
Lessor elects to terminate this Lease with respect to such Property but Lessee
elects to continue this Lease with respect to such Property, then this Lease
shall continue in full force and effect upon the following terms:

 

(i) All Rental and other Monetary Obligations due under this Lease shall
continue unabated.

 

(ii) Lessee shall promptly commence and diligently prosecute restoration of such
Property to the same condition, as nearly as practicable, as prior to such
Partial Condemnation or Casualty as approved by Lessor. Subject to the terms and
provisions of the Mortgages and upon the written request of Lessee (accompanied
by evidence reasonably satisfactory to Lessor that such amount has been paid or
is due and payable and is properly part of such costs, and that Lessee has
complied with the terms of Section 7.02 in connection with the restoration),
Lessor shall promptly make available in installments, subject to reasonable
conditions for disbursement imposed by Lessor, an amount up to but not exceeding
the amount of any Net Award received by Lessor with respect to such Partial
Condemnation or Casualty. Prior to the disbursement of any portion of the Net
Award with respect to a Casualty, Lessee shall provide evidence reasonably
satisfactory to Lessor of the payment of restoration expenses by Lessee up to
the amount of the insurance deductible applicable to such Casualty. Lessor shall
be entitled to keep any portion of the Net Award which may be in excess of the
cost of restoration, and Lessee shall bear all additional Costs of such
restoration in excess of the Net Award.

 

(d) No Continuance of Lease. If Lessor elects to terminate this Lease pursuant
to Subsection (b) above and if Lessee does not elect to continue this Lease with
respect to such Property or shall fail during such sixty (60) day period to
notify Lessor of Lessee’s intent to continue this Lease with respect to such
Property, then this Lease shall terminate with respect to such Property as of
the last day of the month during which such sixty (60) day period expired.
Lessee shall vacate and surrender such Property by such termination date, in
accordance with the provisions of this Lease, and on the termination date, all
obligations of either party hereunder with respect to such Property shall cease
and the Base Annual Rental shall be reduced as set forth in Section 11.03(e)
below; provided, however, Lessee’s obligations to the Indemnified Parties under
any indemnification provisions of this Lease with respect to such Property and
Lessee’s obligations to pay Rental and all other Monetary Obligations (whether
payable to Lessor or a third party) accruing under this Lease with respect to
such Property prior to the date of termination shall survive such termination.
In such event, Lessor may retain all Net Awards related to the Partial
Condemnation or Casualty, and Lessee shall immediately pay Lessor an amount
equal to the insurance deductible applicable to any Casualty.

  

(e) Rental. Upon removal of a Property pursuant to Section 11.02 or Section
11.03, the Base Annual Rental shall be reduced by an amount equal to the Lease
Rate multiplied by the Net Award.

  

Section 11.04. Temporary Taking. In the event of a Condemnation of all or any
part of any Property for a temporary use (a “Temporary Taking”), this Lease
shall remain in full force and effect without any reduction of Base Annual
Rental, Additional Rental or any other Monetary Obligation payable hereunder.
Except as provided below and subject to the terms and provisions of the
Mortgages, Lessee shall be entitled to the entire Net Award for a Temporary
Taking, unless the period of occupation and use by the condemning authorities
shall extend beyond the date of expiration of this Lease, in which event the Net
Award made for such Temporary Taking shall be apportioned between Lessor and
Lessee as of the date of such expiration. At the termination of any such
Temporary Taking, Lessee will, at its own cost and expense and pursuant to the
provisions of Section 7.02, promptly commence and complete restoration of such
Property.

 

Section 11.05. Adjustment of Losses. Any loss under any property damage
insurance required to be maintained by Lessee shall be adjusted by Lessor and
Lessee. Subject to the terms and provisions of the Mortgages, any Net Award
relating to a Total Condemnation or a Partial Condemnation shall be adjusted by
Lessor or, at Lessor’s election, Lessee. Notwithstanding the foregoing or any
other provisions of this Section 11.05 to the contrary, but subject to the terms
and provisions of the Mortgages, if at the time of any Condemnation or any
Casualty or at any time thereafter an Event of Default shall have occurred and
be continuing, Lessor is hereby authorized and empowered but shall not be
obligated, in the name and on behalf of Lessee and otherwise, to file and
prosecute Lessee’s claim, if any, for a Net Award on account of such
Condemnation or such Casualty and to collect such Net Award and apply the same
to the curing of such Event of Default and any other then existing Event of
Default under this Lease and/or to the payment of any amounts owed by Lessee to
Lessor under this Lease, in such order, priority and proportions as Lessor in
its discretion shall deem proper.

 

Section 11.06. Lessee Obligation in Event of Casualty. During all periods of
time following a Casualty, Lessee shall take reasonable steps to ensure that the
related Property is secure and does not pose any risk of harm to any adjoining
property and Persons (including owners or occupants of such adjoining property).



  



16 



4817-7336-4078.5

STORE/Fat Patty's

Master Lease Agreement

4 Properties in KY and WV

File No. 7210/02-629.1

 

 

Section 11.07. Lessee Awards and Payments. Notwithstanding any provision
contained in this Article XI, Lessee shall be entitled to claim and receive any
award or payment from the condemning authority expressly granted for the taking
of any personal property owned by Lessee, any insurance proceeds with respect to
any personal property owned by Lessee, the interruption of its business and
moving expenses (subject, however, to the provisions of Section 6.03(a)(iv)
above), but only if such claim or award does not adversely affect or interfere
with the prosecution of Lessor’s claim for the Condemnation or Casualty, or
otherwise reduce the amount recoverable by Lessor for the Condemnation or
Casualty.

 

ARTICLE XII

Default, Conditional Limitations,
Remedies and Measure of Damages

 

Section 12.01. Event of Default. Each of the following shall be an event of
default by Lessee under this Lease (each, an “Event of Default”):

 

(a) if any representation or warranty of Lessee set forth in this Lease is false
in any material respect when made, or if Lessee renders any false statement or
account when made;

 

(b) if any Rental or other Monetary Obligation due under this Lease is not paid
when due and such failure continues for more than five (5) days after written
notice from Lessor; provided, however, Lessor shall only be required to provide
such notice and cure period twice in any twelve (12) month period; and further
provided, however, that in the event that Lessee pays Rental by Automated
Clearing House transfer pursuant to Section 4.05 above, any delay in the payment
of Rental as a result of a technical error in the Automated Clearing House
transfer process caused by Lessor’s bank or servicer shall not constitute an
Event of Default hereunder;

 

(c) if Lessee fails to pay, prior to delinquency, any taxes, assessments or
other charges the failure of which to pay will result in the imposition of a
lien against any of the Properties;

 

(d) if there is an Insolvency Event affecting Lessee or any Guarantor;

 

(e) if Lessee vacates or abandons any Property;

 

(f) if Lessee fails to observe or perform any of the other covenants, conditions
or obligations of Lessee in this Lease that are not addressed in the other
subsections of this Section 12.01 and such failure continues for more than ten
(10) days after written notice from Lessor; provided, however, if any such
failure does not involve the payment of any Monetary Obligation, is not willful
or intentional, does not place any Property or any rights or property of Lessor
in immediate jeopardy, and is within the reasonable power of Lessee to promptly
cure, all as determined by Lessor in its reasonable discretion, then such
failure shall not constitute an Event of Default hereunder, unless otherwise
expressly provided herein, unless and until Lessor shall have given Lessee
notice thereof and a period of thirty (30) days shall have elapsed, during which
period Lessee may correct or cure such failure, upon failure of which an Event
of Default shall be deemed to have occurred hereunder without further notice or
demand of any kind being required. If such failure cannot reasonably be cured
within such thirty (30)-day period, as determined by Lessor in its reasonable
discretion, and Lessee is diligently pursuing a cure of such failure, then
Lessee shall have a reasonable period to cure such failure beyond such thirty
(30)-day period, which shall in no event exceed ninety (90) days after receiving
notice of such failure from Lessor. If Lessee shall fail to correct or cure such
failure within such ninety (90)-day period, an Event of Default shall be deemed
to have occurred hereunder without further notice or demand of any kind being
required;

 



17 



4817-7336-4078.5

STORE/Fat Patty's

Master Lease Agreement

4 Properties in KY and WV

File No. 7210 /02-629.1

 

 

(g) if a final, nonappealable judgment is rendered by a court against Lessee
which has a Material Adverse Effect;

 

(h) if Lessee shall be liquidated or dissolved or shall begin proceedings
towards its liquidation or dissolution;

 

(i) if the estate or interest of Lessee in any of the Properties shall be levied
upon or attached in any proceeding and such estate or interest is about to be
sold or transferred or such process shall not be vacated or discharged within
ninety (90) days after it is made; or

 

(j) if there is an “Event of Default” or other breach or default by Lessee or
Guarantor under any of the other Transaction Documents or any Other Agreement,
after the passage of all applicable notice and cure or grace periods; provided,
however, in the event that this Lease has been the subject of a Securitization
and any Other Agreement has not been the subject of the same Securitization or
any series relating to such Securitization, an “Event of Default” under such
Other Agreement shall not constitute an Event of Default under this Lease.

 

Section 12.02. Remedies. Upon the occurrence of an Event of Default, with or
without notice or demand, except as otherwise expressly provided herein or such
other notice as may be required by statute and cannot be waived by Lessee,
Lessor shall be entitled to exercise, at its option, concurrently, successively,
or in any combination, all remedies available at law or in equity, including,
without limitation, any one or more of the following:

 

(a) to terminate this Lease, whereupon Lessee’s right to possession of the
Properties shall cease and this Lease, except as to Lessee’s liability, shall be
terminated;

 

(b) to the extent not prohibited by applicable law, to (i) re-enter and take
possession of the Properties (or any part thereof), any or all personal property
or fixtures of Lessee upon the Properties and, to the extent permissible, all
permits and other rights or privileges of Lessee pertaining to the use and
operation of the Properties, and (ii) expel Lessee and those claiming under or
through Lessee, without being deemed guilty in any manner of trespass or
becoming liable for any loss or damage resulting therefrom, without resort to
legal or judicial process, procedure or action. No notice from Lessor hereunder
or under a forcible entry and detainer statute or similar law shall constitute
an election by Lessor to terminate this Lease unless such notice specifically so
states. If Lessee shall, after default, voluntarily give up possession of the
Properties to Lessor, deliver to Lessor or its agents the keys to the
Properties, or both, such actions shall be deemed to be in compliance with
Lessor’s rights and the acceptance thereof by Lessor or its agents shall not be
deemed to constitute a termination of the Lease. Lessor reserves the right
following any re-entry and/or reletting to exercise its right to terminate this
Lease by giving Lessee written notice thereof, in which event this Lease will
terminate;

 

(c) to bring an action against Lessee for any damages sustained by Lessor or any
equitable relief available to Lessor and to the extent not prohibited by
applicable law, to seize all personal property or fixtures upon the Properties
which Lessee owns or in which it has an interest, in which Lessor shall have a
landlord’s lien and/or security interest, and to dispose thereof in accordance
with the laws prevailing at the time and place of such seizure or to remove all
or any portion of such property and cause the same to be stored in a public
warehouse or elsewhere at Lessee’s sole expense, without becoming liable for any
loss or damage resulting therefrom and without resorting to legal or judicial
process, procedure or action;

 



18 



4817-7336-4078.5

STORE/Fat Patty's

Master Lease Agreement

4 Properties in KY and WV

File No. 7210 /02-629.1

 

 

(d) to relet the Properties or any part thereof for such term or terms
(including a term which extends beyond the original Lease Term), at such rentals
and upon such other terms as Lessor, in its sole discretion, may determine, with
all proceeds received from such reletting being applied to the Rental and other
Monetary Obligations due from Lessee in such order as Lessor may, in its sole
discretion, determine, which other Monetary Obligations include, without
limitation, all repossession costs, brokerage commissions, attorneys’ fees and
expenses, alteration, remodeling and repair costs and expenses of preparing for
such reletting. Except to the extent required by applicable Law, Lessor shall
have no obligation to relet the Properties or any part thereof and shall in no
event be liable for refusal or failure to relet the Properties or any part
thereof, or, in the event of any such reletting, for refusal or failure to
collect any rent due upon such reletting, and no such refusal or failure shall
operate to relieve Lessee of any liability under this Lease or otherwise to
affect any such liability. Lessor reserves the right following any re-entry
and/or reletting to exercise its right to terminate this Lease by giving Lessee
written notice thereof, in which event this Lease will terminate as specified in
said notice;

 

(e) to accelerate and recover from Lessee all Rental and other Monetary
Obligations due and owing and scheduled to become due and owing under this Lease
both before and after the date of such breach for the entire original scheduled
Lease Term;

 

(f) to recover from Lessee all Costs paid or incurred by Lessor as a result of
such breach, regardless of whether or not legal proceedings are actually
commenced;

 

(g) to immediately or at any time thereafter, and with or without notice, at
Lessor’s sole option but without any obligation to do so, correct such breach or
default and charge Lessee all Costs incurred by Lessor therein. Any sum or sums
so paid by Lessor, together with interest at the Default Rate, shall be deemed
to be Additional Rental hereunder and shall be immediately due from Lessee to
Lessor. Any such acts by Lessor in correcting Lessee’s breaches or defaults
hereunder shall not be deemed to cure said breaches or defaults or constitute
any waiver of Lessor’s right to exercise any or all remedies set forth herein;

 

(h) to immediately or at any time thereafter, and with or without notice, except
as required herein, set off any money of Lessee held by Lessor under this Lease
or any other Transaction Document or any Other Agreement against any sum owing
by Lessee hereunder;

 

(i) Without limiting the generality of the foregoing or limiting in any way the
rights of Lessor under this Lease or otherwise under applicable Laws, at any
time after the occurrence, and during the continuance, of an Event of Default,
Lessor shall be entitled to apply for and have a receiver appointed under
applicable Law by a court of competent jurisdiction (by ex parte motion for
appointment without notice) in any action taken by Lessor to enforce its rights
and remedies hereunder in order to protect and preserve Lessor’s interest under
this Lease or in the Properties and the Personalty, and in connection therewith,
LESSEE HEREBY IRREVOCABLY CONSENTS TO AND WAIVES ANY RIGHT TO OBJECT TO OR
OTHERWISE CONTEST THE APPOINTMENT OF A RECEIVER AFTER THE OCCURRENCE, AND DURING
THE CONTINUANCE, OF AN EVENT OF DEFAULT; and/or

  

(j) to seek any equitable relief available to Lessor, including, without
limitation, the right of specific performance.



 

Section 12.03. Cumulative Remedies. All powers and remedies given by Section
12.02 to Lessor, subject to applicable Law, shall be cumulative and not
exclusive of one another or of any other right or remedy or of any other powers
and remedies available to Lessor under this Lease, by judicial proceedings or
otherwise, to enforce the performance or observance of the covenants and
agreements of Lessee contained in this Lease, and no delay or omission of Lessor
to exercise any right or power accruing upon the occurrence of any Event of
Default shall impair any other or subsequent Event of Default or impair any
rights or remedies consequent thereto. Every power and remedy given by this
Section or by Law to Lessor may be exercised from time to time, and as often as
may be deemed expedient, by Lessor, subject at all times to Lessor’s right in
its sole judgment to discontinue any work commenced by Lessor or change any
course of action undertaken by Lessor.

 

Section 12.04. Lessee Waiver. Lessee hereby expressly waives, for itself and all
Persons claiming by, through and under Lessee, including creditors of all kinds,
(a) any right and privilege which Lessee has under any present or future Legal
Requirements to redeem the Properties or to have a continuance of this Lease for
the Lease Term after termination of Lessee’s right of occupancy by order or
judgment of any court or by any legal process or writ, or under the terms of
this Lease; (b) the benefits of any present or future Legal Requirement that
exempts property from liability for debt or for distress for rent; (c) any
present or future Legal Requirement relating to notice or delay in levy of
execution in case of eviction of a tenant for nonpayment of rent; and (d) any
benefits and lien rights which may arise pursuant to any present or future Legal
Requirement.

 



19 



4817-7336-4078.5

STORE/Fat Patty's

Master Lease Agreement

4 Properties in KY and WV

File No. 7210/02-629.1

 

 

ARTICLE XIII

Mortgage, Subordination and Attornment

 

Section 13.01. No Liens. Lessor’s interest in this Lease and/or the Properties
shall not be subordinate to any liens or encumbrances placed upon the Properties
by or resulting from any act of Lessee, and nothing herein contained shall be
construed to require such subordination by Lessor. NOTICE IS HEREBY GIVEN THAT
LESSEE IS NOT AUTHORIZED TO PLACE OR ALLOW TO BE PLACED ANY LIEN, MORTGAGE, DEED
OF TRUST, DEED TO SECURE DEBT, SECURITY INTEREST OR ENCUMBRANCE OF ANY KIND UPON
ALL OR ANY PART OF THE PROPERTIES OR LESSEE’S LEASEHOLD INTEREST THEREIN, AND
ANY SUCH PURPORTED TRANSACTION SHALL BE VOID.

 

Section 13.02. Subordination. This Lease at all times shall automatically be
subordinate to the lien of any and all ground leases and Mortgages now or
hereafter placed upon any of the Properties by Lessor, and Lessee covenants and
agrees to execute and deliver, upon demand, such further instruments
subordinating this Lease to the lien of any or all such ground leases and
Mortgages as shall be desired by Lessor, or any present or proposed mortgagees
under trust deeds, upon the condition that Lessee shall have the right to remain
in possession of the Properties under the terms of this Lease, notwithstanding
any default in any or all such ground leases or Mortgages, or after the
foreclosure of any such Mortgages, so long as no Event of Default shall have
occurred and be continuing. Upon Lessee’s written request, Lessor agrees to use
its commercially reasonable efforts to provide Lessee with a SNDA executed by
each Lender holding a Mortgage, and Lessee agrees to promptly execute and return
such SNDA to Lessor.

 

Section 13.03. Election To Declare Lease Superior. If any mortgagee, receiver or
other secured party elects to have this Lease and the interest of Lessee
hereunder, be superior to any Mortgage and evidences such election by notice
given to Lessee, then this Lease and the interest of Lessee hereunder shall be
deemed superior to any such Mortgage, whether this Lease was executed before or
after such Mortgage and in that event such mortgagee, receiver or other secured
party shall have the same rights with respect to this Lease as if it had been
executed and delivered prior to the execution and delivery of such Mortgage and
had been assigned to such mortgagee, receiver or other secured party.

 

Section 13.04. Attornment. In the event any purchaser or assignee of any Lender
at a foreclosure sale acquires title to any of the Properties, or in the event
that any Lender or any purchaser or assignee otherwise succeeds to the rights of
Lessor as landlord under this Lease, Lessee shall attorn to Lender or such
purchaser or assignee, as the case may be (a “Successor Lessor”), and recognize
the Successor Lessor as lessor under this Lease, and, subject to the provisions
of this Article XIII, this Lease shall continue in full force and effect as a
direct lease between the Successor Lessor and Lessee, provided that the
Successor Lessor shall only be liable for any obligations of Lessor under this
Lease which accrue after the date that such Successor Lessor acquires title. The
foregoing provision shall be self-operative and effective without the execution
of any further instruments.

 

Section 13.05. Execution of Additional Documents. Although the provisions in
this Article XIII shall be self-operative and no future instrument of
subordination shall be required, upon request by Lessor Lessee shall execute and
deliver whatever instruments may be reasonably required for such purposes.

 

Section 13.06. Notice to Lender. Lessee shall give written notice to any Lender
having a recorded lien upon any of the Properties or any part thereof of which
Lessee has been notified of any breach or default by Lessor of any of its
obligations under this Lease and give such Lender at least sixty (60) days
beyond any notice period to which Lessor might be entitled to cure such default
before Lessee may exercise any remedy with respect thereto.

 



20 



4817-7336-4078.5

STORE/Fat Patty's

Master Lease Agreement

4 Properties in KY and WV

File No. 7210/02-629.1

 

 

ARTICLE XIV

Assignment

 

Section 14.01. Assignment by Lessor. As a material inducement to Lessor’s
willingness to enter into the transactions contemplated by this Lease (the
“Transaction”) and the other Transaction Documents, Lessee hereby agrees that
Lessor may, from time to time and at any time and without the consent of Lessee,
engage in all or any combination of the following, or enter into agreements in
connection with any of the following or in accordance with requirements that may
be imposed by applicable securities, tax or other Laws: (a) the sale,
assignment, grant, conveyance, transfer, financing, re-financing, purchase or
re-acquisition of all, less than all or any portion of the Properties, this
Lease or any other Transaction Document, Lessor’s right, title and interest in
this Lease or any other Transaction Document, the servicing rights with respect
to any of the foregoing, or participations in any of the foregoing; or (b) a
Securitization and related transactions. Without in any way limiting the
foregoing, the parties acknowledge and agree that Lessor, in its sole
discretion, may assign this Lease or any interest herein to another Person
(including without limitation, a taxable REIT subsidiary) in order to maintain
Lessor’s or any of its Affiliates’ status as a REIT. In the event of any such
sale or assignment other than a security assignment, Lessee shall attorn to such
purchaser or assignee (so long as Lessor and such purchaser or assignee notify
Lessee in writing of such transfer and such purchaser or assignee expressly
assumes in writing the obligations of Lessor hereunder from and after the date
of such assignment). At the request of Lessor, Lessee will execute such
documents confirming the sale, assignment or other transfer and such other
agreements as Lessor may reasonably request, provided that the same do not
increase the liabilities and obligations of Lessee hereunder. Lessor shall be
relieved, from and after the date of such transfer or conveyance, of liability
for the performance of any obligation of Lessor contained herein, except for
obligations or liabilities accrued prior to such assignment or sale.

 

Section 14.02. No Assignment by Lessee.

 

(a) Lessee acknowledges that Lessor has relied both on the business experience
and creditworthiness of Lessee and upon the particular purposes for which Lessee
intends to use the Properties in entering into this Lease. Lessee shall not
assign, transfer, convey, pledge or mortgage this Lease or any interest herein
or any interest in Lessee, whether by operation of law or otherwise, without the
prior written consent of Lessor. At the time of any assignment of this Lease
which is approved by Lessor, the assignee shall assume all of the obligations of
Lessee under this Lease pursuant to a written assumption agreement in form and
substance reasonably acceptable to Lessor. Such assignment of the Properties or
this Lease pursuant to this Section 14.02 shall not relieve Lessee of its
obligations respecting this Lease unless otherwise agreed to by Lessor. Any
assignment, transfer, conveyance, pledge or mortgage in violation of this
Section 14.02 shall be voidable at the sole option of Lessor. Any consent to an
assignment given by Lessor hereunder shall not be deemed a consent to any
subsequent assignment.

 

(b) Notwithstanding anything to the contrary contained in Section 14.02(a) and
provided that no Event of Default has occurred and is continuing at the time of
the proposed assignment or other transfer, and provided further that any
assignee agrees to assume all of Lessee’s obligations under this Lease by
written agreement approved by Lessor, Lessee shall have the right to assign or
otherwise transfer all, but not less than all, of its interest in, to and under
this Lease without Lessor’s consent to (i) an Affiliate of Lessee, (ii) any
entity which purchases or otherwise acquires all or substantially all of the
assets of Lessee in a bona fide sale for fair market value, or (iii) a Qualified
Operator (each, a “Permitted Transfer”).  A “Qualified Operator” shall mean a
Person who (x) for two (2) consecutive years immediately prior to the date of
assignment or transfer and (y) on a proforma basis following the consummation of
such assignment or transfer (all as determined by Lessor upon review of
financial statements provided by the assignee prior to the proposed lease
assignment and in a form reasonably satisfactory to Lessor), (A) has a CFCCR
(defined below) of at least 1.75x; (B) generates EBITDA (defined below) of at
least $1,000,000, and (C) has a Lease Adjusted Leverage (defined below) of no
more than 5.0x; provided, however, that Lessee may satisfy the foregoing
conditions of a Qualified Operator by providing, or causing to be provided, a
guaranty agreement, in form and substance reasonably acceptable to and approved
by Lessor, in writing, which guaranty shall be from an entity that meets the
requirements of (A), (B) and (C) set forth in this Section 14.02.  Lessee shall
provide Lessor with at least thirty (30) days’ prior written notice of a
proposed Permitted Transfer, which, if the proposed Permitted Transfer is to a
Qualified Operator, must include financial information satisfying the Qualified
Operator requirements set forth herein. In the event that Lessee effects an
assignment to a Qualified Operator, Lessee shall be released from any liability
arising under this Lease from and after the date of such assignment and
Guarantor shall be released from any liability arising under the Guaranty from
and after the date of such assignment.  In the event that Lessee effects a
Permitted Transfer pursuant to clauses (i) or (ii), Lessee shall not be released
from liability under this Lease nor shall Guarantor be released from liability
under the Guaranty.

 



21 



4817-7336-4078.5

STORE/Fat Patty's

Master Lease Agreement

4 Properties in KY and WV

File No. 7210 /02-629.1

 

 

For purposes hereof:

 

“CFCCR” means with respect to the twelve month period of time immediately
preceding the date of determination, the ratio calculated for such period of
time, each as determined in accordance with GAAP, of (i) the sum of Consolidated
Net Income (excluding non-cash income), Depreciation and Amortization, Interest
Expense, income taxes, Operating Lease Expense and non-cash expenses to (ii) the
sum of Operating Lease Expense (excluding non-cash rent adjustments), scheduled
principal payments of long term Debt, scheduled maturities of all Capital
Leases, dividends and Interest Expense (excluding non-cash interest expense and
amortization of non-cash financing expenses). For purposes of calculating the
CFCCR, the following terms shall be defined as set forth below:

 

“Capital Lease” shall mean all leases of any property, whether real, personal or
mixed, by a Person, which leases would, in conformity with GAAP, be required to
be accounted for as a capital lease on the balance sheet of such Person.  The
term “Capital Lease” shall not include any operating lease.

 

“Consolidated Net Income” shall mean with respect to the period of
determination, the net income or net loss of a Person.  In determining the
amount of Consolidated Net Income, (i) adjustments shall be made for
nonrecurring gains and losses or non-cash items allocable to the period of
determination, (ii) deductions shall be made for, among other things,
Depreciation and Amortization, Interest Expense, Operating Lease Expense, and
(iii) no deductions shall be made for income taxes or charges equivalent to
income taxes allocable to the period of determination, as determined in
accordance with GAAP.

 

“Debt” shall mean with respect to a Person, and for the period of determination
(i) indebtedness for borrowed money, (ii) subject to the limitation set forth in
sub item (iv) below, obligations evidenced by bonds, indentures, notes or
similar instruments, (iii) obligations under leases which should be, in
accordance with GAAP, recorded as Capital Leases, and (iv) obligations under
direct or indirect guarantees in respect of, and obligations (contingent or
otherwise) to purchase or otherwise acquire, or otherwise to assure a creditor
against loss in respect of, indebtedness or obligations of others of the kinds
referred to in clauses (i) through (iv) above, except for guaranty obligations
of such Person, which, in conformity with GAAP, are not included on the balance
sheet of such Person.

 

“Depreciation and Amortization” shall mean the depreciation and amortization
accruing during any period of determination with respect to a Person, as
determined in accordance with GAAP.

 

“Interest Expense” shall mean for any period of determination, the sum of all
interest accrued or which should be accrued in respect of all Debt of a Person,
as determined in accordance with GAAP.

 

“Operating Lease Expense” shall mean the sum of all payments and expenses
incurred by a Person, under any operating leases during the period of
determination, as determined in accordance with GAAP.

 

“EBITDA” means for the twelve (12) month period ending on the date of
determination, the sum of a Person’s net income (loss) for such period plus, in
each case to the extent previously deducted in calculating net income (loss):
(i) income taxes, (ii) interest payments on all of its debt obligations
(including any borrowings under short term credit facilities), (iii) all
non-cash charges including depreciation and amortization, and (iv) Non-Recurring
Items (defined below).

 

“EBITDAR” means the sum of a Person’s EBITDA and its total land and building
rent for the twelve (12) month period ending on the date of determination.

 

“Lease Adjusted Leverage” means with respect to a Person, as of any applicable
date, the sum of (i) ten (10) times such Person’s total land and building rent
for the twelve (12) month period ending on the date of determination, and (ii)
the total current balance of such Person’s total debt obligations (including any
borrowings under short term credit facilities) on such date, divided by EBITDAR.

 

“Non-Recurring Items” shall mean with respect to a Person, items of the sum
(whether positive or negative) of revenue minus expenses that, in the judgment
of Lessor, are unusual in nature, occur infrequently and are not representative
of the ongoing or future earnings or expenses of such Person.

 



22 



4817-7336-4078.5

STORE/Fat Patty's

Master Lease Agreement

4 Properties in KY and WV

File No. 7210/02-629.1

 

 

Section 14.03. Change in Control. Notwithstanding anything to the contrary
contained in Section 14.02 and provided that no Event of Default has occurred
and is continuing at the time of the proposed transaction, a Person may, without
the prior written consent of Lessor, sell, transfer or issue any equity interest
in Lessee, provided that, either (a) such transaction does not result in a
Change in Control, or (b) in the event that such transaction does result in a
Change in Control on a proforma basis following the consummation of such
transaction, Lessee is a Qualified Operator. Notwithstanding the foregoing,
Guarantor shall be permitted to transfer an equity interest in Lessee that
results in a Change in Control but that does not result in Lessee being a
Qualified Operator on a proforma basis following the consummation of such
transaction so long as Lessee shall have, for two (2) consecutive years
immediately prior to the date of transfer (i) maintained a CFCCR of at least
1.75x, and (ii) generated EBITDA of at least $1,000,000. Lessee shall provide
Lessor with at least five (5) Business Days prior written notice of any proposed
transaction described in clause (a) above, and at least thirty (30) days’ prior
written notice (or such shorter period of time as reasonably approved by Lessor)
of any proposed transaction described in clause (b) above, which notice, to the
extent applicable, shall include financial information intended to satisfy the
Qualified Operator requirements set forth herein.

 

For purposes of this Section 14.03, a “Change in Control” means any Person,
pursuant to a single transaction or series of transactions: (1) acquiring,
directly or indirectly, more than fifty percent (50%) of the voting stock,
partnership interests, membership interests or other equitable and/or beneficial
interests of Lessee; or (2) obtaining, directly or indirectly, the power
(whether or not exercised) to (A) direct or cause the direction of the
management policies of Lessee, whether through the ownership of voting
securities, by contract or otherwise, or (B) elect a majority of the directors
of Lessee or voting control of any entity acting as general partner or managing
member of Lessee (including through merger or consolidation of Lessee with or
into any other Person).

 

Section 14.04. No Sale of Assets. Except as set forth in Sections 14.02 and
14.03, without the prior written consent of Lessor, Lessee shall not sell all or
substantially all of Lessee’s assets without Lessor’s prior written consent. Any
sale of Lessee’s assets in violation of this Section 14.04, shall be voidable at
the sole option of Lessor. Any consent to a sale of Lessee’s assets given by
Lessor hereunder shall not be deemed a consent to any subsequent sale of
Lessee’s assets.

 

Section 14.05. Subletting. Lessee shall not sublet the Properties without the
prior written consent of Lessor, which may be withheld by Lessor in its sole
discretion and any such purported subletting shall be void. Notwithstanding the
foregoing, without Lessor’s consent, Lessee may sublet a portion of the
Properties (collectively, the “Permitted Subleases”), provided that: (a) Lessee
shall provide written notice thereof to Lessor (accompanied by a copy of the
Permitted Sublease) at least ten (10) days prior to the date of such Permitted
Sublease; (b) each Permitted Sublease shall be subject and subordinate to this
Lease; (c) each Permitted Sublease shall not contain any terms inconsistent with
this Lease (or if so, the terms of this Lease shall control); (d) unless
otherwise mutually agreed upon by Lessor and the subtenant, each Permitted
Sublease shall terminate upon the expiration or sooner termination of this Lease
(and such shall be clearly set forth in all Permitted Subleases); (e) Lessee at
all times remains liable hereunder irrespective of any Permitted Sublease; and
(f) the use of any related Property shall not violate any applicable zoning
codes and shall not be used for any of the purposes set forth on Schedule 14.05
even if such uses are otherwise permitted under the applicable zoning
codes.Lessee covenants and agrees that Lessee: (i) shall observe and timely
perform all of its obligations as the landlord under the Permitted Subleases in
compliance with the terms thereof; (ii) shall not assign all or part of any
Sublease without the prior written consent of Lessor; (iii) shall promptly
provide Lessor with any notice of default received from Lessee by any subtenant
or any notice of default sent by Lessee to any subtenant; (iv) shall furnish
Lessor with any and all information requested by Lessor reasonably necessary for
a determination of the status of any Sublease; and (v) Lessee shall provide
Lessor with copies of any and all Permitted Subleases and/or amendments to
Permitted Subleases within five (5) days of execution thereof.



 

Section 14.06. Collateral Assignment of Permitted Subleases. As security for the
payment and performance by Lessee of its obligations under this Lease, Lessee
hereby assigns, transfers, sets over and grants to Lessor, a security interest
in any and all of Lessee’s right, title and interest, powers, privileges and
other benefits as landlord under the Permitted Subleases, including, without
limitation: (a) rent and proceeds thereof; (b) the right to enter upon, take
possession of and use any and all property subleased or granted by Lessee under
the Permitted Subleases; (c) the right to make all waivers and agreements, to
give all notices, consents and releases, to take all action upon the happening
of any default giving rise to a right in favor of Lessee under the Permitted
Subleases; and (d) the right to do any and all other things whatsoever which
Lessee is or may become entitled to do under the Permitted Subleases. Upon the
occurrence of and during the continuance of an Event of Default hereunder,
Lessee agrees that, at the option of Lessor and in addition to such other rights
and remedies as may be afforded to Lessor under this Lease, Lessor shall have
the right, without giving notice to or obtaining the consent of Lessee, to
exercise, enforce or avail itself of any of the rights, powers, privileges,
authorizations or benefits assigned and transferred to Lessor pursuant to this
Section 14.06, including, without limitation, the right to collect all amounts
due under the Permitted Subleases. From and after the occurrence of an Event of
Default, Lessee does hereby irrevocably appoint Lessor as Lessee’s true and
lawful attorney, with full power (in the name of Lessee or otherwise) to ask,
require, demand, receive and give acquittance for every payment under or arising
out of the Permitted Subleases to which Lessee is or may become entitled. Lessee
declares that this appointment is coupled with an interest and shall be
irrevocable by Lessee. Lessee further agrees to execute any and all other
instruments deemed reasonably necessary by Lessor to further the intent of the
foregoing assignment and to vest Lessor in the Permitted Subleases.
Notwithstanding any provision contained in this Section 14.06, (i) Lessor shall
not be obligated to perform or discharge any obligation, duty or liability under
the Permitted Subleases by reason of the foregoing assignment; and (ii) Lessor
shall not be liable or responsible for, and Lessee agrees to indemnify and hold
Lessor harmless from and against any liability, loss, cost or damage, claim or
demand against Lessor arising, directly or indirectly, from or related to the
Permitted Subleases.

 



23 



4817-7336-4078.5

STORE/Fat Patty's

Master Lease Agreement

4 Properties in KY and WV

File No. 7210/02-629.1

 

 

ARTICLE XV

Notices

 

Section 15.01. Notices. All notices, demands, designations, certificates,
requests, offers, consents, approvals, appointments and other instruments given
pursuant to this Lease shall be in writing and given by any one of the
following: (a) hand delivery; (b) express overnight delivery service;
(c) certified or registered mail, return receipt requested; or (d) email
transmission, and shall be deemed to have been delivered upon (i) receipt, if
hand delivered; (ii) the next Business Day, if delivered by a reputable express
overnight delivery service; (iii) the third Business Day following the day of
deposit of such notice with the United States Postal Service, if sent by
certified or registered mail, return receipt requested; or (iv) transmission, if
delivered by email transmission. Notices shall be provided to the parties and
addresses (or electronic mail addresses) specified below:

 

If to Lessee:

ARC Group Inc.

6327-4 Argyle Forest Blvd.

Jacksonville, FL 32244

Attention: Seenu Kasturi

Email: arc@arcgrpinc.com 

    If to Lessor:

STORE Capital Acquisitions, LLC

8377 E. Hartford Dr., Suite 100

Scottsdale, Arizona 85255

Attention: Asset Management

Email: customerservice@storecapital.com

    With a copy to:

Kutak Rock LLP

1801 California Street, Suite 3000

Denver, Colorado 80202

Attention: Whitney A. Kopicky, Esq.

Email: whitney.kopicky@kutakrock.com

 

or to such other address or such other person as either party may from time to
time hereafter specify to the other party in a notice delivered in the manner
provided above.

 

ARTICLE XVI

Landlord’s Lien / Security Interest

 

Section 16.01. Landlord’s Lien and Security Interest. Lessee agrees that Lessor
shall have a landlord’s lien, and Lessee additionally hereby separately grants
to Lessor a first and prior security interest, in, on and against all of
Lessee’s right, title and interest in, to and under all “goods” (excluding
“inventory,” and including, without limitation, all “equipment,” “fixtures,”
appliances and furniture (as “goods,” “inventory,” “equipment” and “fixtures”
are defined in the applicable Uniform Commercial Code then in effect in the
applicable jurisdiction)) from time to time situated on or used in connection
with the Property, whether now owned or held or hereafter arising or acquired,
together with all replacements and substitutions therefore, and all cash and
non-cash proceeds (including insurance proceeds and any title and UCC insurance
proceeds) and products thereof, and, in the case of tangible collateral,
together with all additions, attachments, accessions, parts, equipment and
repairs now or hereafter attached or affixed thereto or used in connection
therewith (collectively, the “Personalty”), which lien and security interest
shall secure the payment of all Rental and other Monetary Obligations payable by
Lessee to Lessor under the terms hereof and all other obligations of Lessee to
Lessor under this Lease. Lessee agrees that Lessor may file such documents as
Lessor then deems appropriate or necessary to perfect and maintain said lien and
security interest, and expressly acknowledges and agrees that, in addition to
any and all other rights and remedies of Lessor whether hereunder or at law or
in equity, in the Event of Default of Lessee hereunder, Lessor shall have any
and all rights and remedies granted a secured party under the Uniform Commercial
Code then in effect in the state where the Property is located. Lessee covenants
to promptly notify Lessor of any changes in Lessee’s name and/or organizational
structure which may necessitate the execution and filing of additional financing
statements; provided, however, the foregoing shall not be construed as Lessor’s
consent to such changes.

 



24 



4817-7336-4078.5

STORE/Fat Patty's

Master Lease Agreement

4 Properties in KY and WV

File No. 7210/02-629.1

 

 

ARTICLE XVII

MISCELLANEOUS

 

Section 17.01. Force Majeure. Any prevention, delay or stoppage due to strikes,
lockouts, acts of God, enemy or hostile governmental action, civil commotion,
fire or other casualty beyond the control of the party obligated to perform
(each, a “Force Majeure Event”) shall excuse the performance by such party for a
period equal to any such prevention, delay or stoppage, expressly excluding,
however, the obligations imposed upon Lessee with respect to Rental and other
Monetary Obligations to be paid hereunder.

 

Section 17.02. No Merger. There shall be no merger of this Lease nor of the
leasehold estate created by this Lease with the fee estate in or ownership of
any of the Properties by reason of the fact that the same person, corporation,
firm or other entity may acquire or hold or own, directly or indirectly,
(a) this Lease or the leasehold estate created by this Lease or any interest in
this Lease or in such leasehold estate, and (b) the fee estate or ownership of
any of the Properties or any interest in such fee estate or ownership. No such
merger shall occur unless and until all persons, corporations, firms and other
entities having any interest in (i) this Lease or the leasehold estate created
by this Lease, and (ii) the fee estate in or ownership of the Properties or any
part thereof sought to be merged shall join in a written instrument effecting
such merger and shall duly record the same.

 

Section 17.03. Interpretation. Lessor and Lessee acknowledge and warrant to each
other that each has been represented by independent counsel and has executed
this Lease after being fully advised by said counsel as to its effect and
significance. This Lease shall be interpreted and construed in a fair and
impartial manner without regard to such factors as the party which prepared the
instrument, the relative bargaining powers of the parties or the domicile of any
party. Whenever in this Lease any words of obligation or duty are used, such
words or expressions shall have the same force and effect as though made in the
form of a covenant.

 

Section 17.04. Characterization. The following expressions of intent,
representations, warranties, covenants, agreements, stipulations and waivers are
a material inducement to Lessor entering into this Lease:

 

(a) Except as otherwise provided in Article 11, Lessor and Lessee intend that
(i) this Lease constitutes an unseverable, unitary and single lease of all, but
not less than all, of the Properties, and, if at any time this Lease covers
other real property in addition to the Properties, neither this Lease, nor
Lessee’s obligations or rights hereunder may be allocated or otherwise divided
among such properties by Lessee; (ii) this Lease is a “true lease,” is not a
financing lease, capital lease, mortgage, equitable mortgage, deed of trust,
trust agreement, security agreement or other financing or trust arrangement, and
the economic realities of this Lease are those of a true lease; and (iii) the
business relationship created by this Lease and any related documents is solely
that of a long-term commercial lease between Lessor and Lessee, the Lease has
been entered into by both parties in reliance upon the economic and legal
bargains contained herein, and none of the agreements contained herein is
intended, nor shall the same be deemed or construed, to create a partnership (de
facto or de jure) between Lessor and Lessee, to make them joint venturers, to
make Lessee an agent, legal representative, partner, subsidiary or employee of
Lessor, nor to make Lessor in any way responsible for the debts, obligations or
losses of Lessee.

 



25 



4817-7336-4078.5

STORE/Fat Patty's

Master Lease Agreement

4 Properties in KY and WV

File No. 7210 /02-629.1

 

 

(b) Lessor and Lessee covenant and agree that: (i) each will treat this Lease as
an operating lease pursuant to Statement of Financial Accounting Standards
No. 13, as amended, and as a true lease for state law reporting purposes and for
federal income tax purposes; (ii) each party will not, nor will it permit any
Affiliate to, at any time, take any action or fail to take any action with
respect to the preparation or filing of any statement or disclosure to
Governmental Authority, including without limitation, any income tax return
(including an amended income tax return), to the extent that such action or such
failure to take action would be inconsistent with the intention of the parties
expressed in this Section 17.04; (iii) with respect to the Properties, the Lease
Term (including any Renewal Term) is less than seventy-five (75%) of the
estimated remaining economic life of the Properties; and (iv) the Base Annual
Rental is the fair market value for the use of the Properties and was agreed to
by Lessor and Lessee on that basis, and the execution and delivery of, and the
performance by Lessee of its obligations under, this Lease do not constitute a
transfer of all or any part of the Properties.

 

(c) Lessee waives any claim or defense based upon the characterization of this
Lease as anything other than a true lease and as a master lease of all of the
Properties. Lessee stipulates and agrees (i) not to challenge the validity,
enforceability or characterization of the lease of the Properties as a true
lease and/or as a single, unitary, unseverable instrument pertaining to the
lease of all, but not less than all, of the Properties (except as otherwise
provided in Article 11); and (ii) not to assert or take or omit to take any
action inconsistent with the agreements and understandings set forth in this
Section 17.04.

 

Section 17.05. Disclosure.

 

(a) Securities Act or Exchange Act. The parties agree that, notwithstanding any
provision contained in this Lease, any party (and each employee, representative
or other agent of any party) may disclose to any and all persons, without
limitation of any kind, any matter required under the Securities Act or the
Exchange Act.

 

(b) Lessor Advertising and related Publications. Lessee hereby consents to the
use by Lessor of, and Lessor is hereby expressly permitted to use, Lessee’s
name, trademarks, logos, pictures of stores and signage, and basic Transaction
information (collectively “Lessee’s Information”) solely in connection with
Lessor’s sales, advertising, and press release materials, including on Lessor’s
website. Lessee’s consent shall be deemed authorization for the limited use of
Lessee’s Information by Lessor under all applicable copyright and trademark
laws.

 

Section 17.06. Bankruptcy. As a material inducement to Lessor executing this
Lease, Lessee acknowledges and agrees that Lessor is relying upon (a) the
financial condition and specific operating experience of Lessee and Lessee’s
obligation to use the Properties as Permitted Facilities; (b) Lessee’s timely
performance of all of its obligations under this Lease notwithstanding the entry
of an order for relief under the Bankruptcy Code for Lessee; and (c) all
defaults under this Lease being cured promptly and this Lease being assumed
within sixty (60) days of any order for relief entered under the Bankruptcy Code
for Lessee, or this Lease being rejected within such sixty (60)-day period and
the Properties surrendered to Lessor. Accordingly, in consideration of the
mutual covenants contained in this Lease and for other good and valuable
consideration, Lessee hereby agrees that: (i) all obligations that accrue under
this Lease (including the obligation to pay Rentals), from and after an
Insolvency Event shall be timely performed exactly as provided in this Lease and
any failure to so perform shall be harmful and prejudicial to Lessor; (ii) any
and all Rentals that accrue from and after an Insolvency Event and that are not
paid as required by this Lease shall, in the amount of such Rentals, constitute
administrative expense claims allowable under the Bankruptcy Code with priority
of payment at least equal to that of any other actual and necessary expenses
incurred after an Insolvency Event; (iii) any extension of the time period
within which Lessee may assume or reject this Lease without an obligation to
cause all obligations under this Lease to be performed as and when required
under this Lease shall be harmful and prejudicial to Lessor; (iv) any time
period designated as the period within which Lessee must cure all defaults and
compensate Lessor for all pecuniary losses which extends beyond the date of
assumption of this Lease shall be harmful and prejudicial to Lessor; (v) any
assignment of this Lease must result in all terms and conditions of this Lease
being assumed by the assignee without alteration or amendment, and any
assignment which results in an amendment or alteration of the terms and
conditions of this Lease without the express written consent of Lessor shall be
harmful and prejudicial to Lessor; (vi) any proposed assignment of this Lease
shall be harmful and prejudicial to Lessor if made to an assignee: (A) that does
not possess financial condition adequate to operate Permitted Facilities upon
the Properties or operating performance and experience characteristics
satisfactory to Lessor equal to or better than the financial condition,
operating performance and experience of Lessee as of the Effective Date; or
(B) that does not provide guarantors of the lease obligations with financial
condition equal to or better than the financial condition of the Guarantor as of
the Effective Date; and (vii) the rejection (or deemed rejection) of this Lease
for any reason whatsoever shall constitute cause for immediate relief from the
automatic stay provisions of the Bankruptcy Code, and Lessee stipulates that
such automatic stay shall be lifted immediately and possession of the Properties
will be delivered to Lessor immediately without the necessity of any further
action by Lessor. No provision of this Lease shall be deemed a waiver of
Lessor’s rights or remedies under the Bankruptcy Code or applicable Law to
oppose any assumption and/or assignment of this Lease, to require timely
performance of Lessee’s obligations under this Lease, or to regain possession of
the Properties as a result of the failure of Lessee to comply with the terms and
conditions of this Lease or the Bankruptcy Code. Notwithstanding anything in
this Lease to the contrary, all amounts payable by Lessee to or on behalf of
Lessor under this Lease, whether or not expressly denominated as such, shall
constitute “rent” for the purposes of the Bankruptcy Code. For purposes of this
Section addressing the rights and obligations of Lessor and Lessee upon an
Insolvency Event, the term “Lessee” shall include Lessee’s successor in
bankruptcy, whether a trustee, Lessee as debtor in possession or other
responsible person. Notwitstanding anything in this Section 17.06 to the
contrary, in the event any of the terms of Article 14 conflict with any of the
terms of this Section 17.06, the terms of Article 14 shall control.

 



26 



4817-7336-4078.5

STORE/Fat Patty's

Master Lease Agreement

4 Properties in KY and WV

File No. 7210 /02-629.1

 

 

Section 17.07. Attorneys’ Fees. In the event of any judicial or other
adversarial proceeding concerning this Lease, to the extent permitted by Law,
the prevailing party shall be entitled to recover all of its reasonable
attorneys’ fees and other Costs in addition to any other relief to which it may
be entitled. In addition, the prevailing party shall, upon demand, be entitled
to all attorneys’ fees and all other Costs incurred in the preparation and
service of any notice or demand hereunder, whether or not a legal action is
subsequently commenced.

 

Section 17.08. Memoranda of Lease. Concurrently with the execution of this
Lease, Lessor and Lessee are executing Lessor’s standard form memorandum of
lease in recordable form, indicating the names and addresses of Lessor and
Lessee, a description of the Properties, the Lease Term, but omitting Rentals
and such other terms of this Lease as Lessor may not desire to disclose to the
public. Further, upon Lessor’s request, Lessee agrees to execute and acknowledge
a termination of lease and/or quitclaim deed in recordable form to be held by
Lessor until the expiration or sooner termination of the Lease Term; provided,
however, if Lessee shall fail or refuse to sign such a document in accordance
with the provisions of this Section within ten (10) days following a request by
Lessor, Lessee irrevocably constitutes and appoints Lessor as its
attorney-in-fact to execute and record such document, it being stipulated that
such power of attorney is coupled with an interest and is irrevocable and
binding.

 

Section 17.09. No Brokerage. Lessor and Lessee represent and warrant to each
other that they have had no conversation or negotiations with any broker
concerning the leasing of the Properties. Each of Lessor and Lessee agrees to
protect, indemnify, save and keep harmless the other, against and from all
liabilities, claims, losses, Costs, damages and expenses, including attorneys’
fees, arising out of, resulting from or in connection with their breach of the
foregoing warranty and representation.

 

Section 17.10. Waiver of Jury Trial and Certain Damages. LESSOR AND LESSEE
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE
TO A TRIAL BY JURY WITH RESPECT TO ANY AND ALL ISSUES PRESENTED IN ANY ACTION,
PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO
AGAINST THE OTHER OR ITS SUCCESSORS WITH RESPECT TO ANY MATTER ARISING OUT OF OR
IN CONNECTION WITH THIS LEASE, THE RELATIONSHIP OF LESSOR AND LESSEE, LESSEE’S
USE OR OCCUPANCY OF THE PROPERTIES, AND/OR ANY CLAIM FOR INJURY OR DAMAGE, OR
ANY EMERGENCY OR STATUTORY REMEDY. THIS WAIVER BY THE PARTIES HERETO OF ANY
RIGHT EITHER MAY HAVE TO A TRIAL BY JURY HAS BEEN NEGOTIATED AND IS AN ESSENTIAL
ASPECT OF THEIR BARGAIN. FURTHERMORE, LESSEE AND LESSOR HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE TO SEEK PUNITIVE,
CONSEQUENTIAL, SPECIAL AND INDIRECT DAMAGES FROM THE OTHER PARTY ANY OF THE
AFFILIATES, OFFICERS, DIRECTORS, MEMBERS, MANAGERS OR EMPLOYEES OF THE OTHER
PARTY OR ANY OF ITS SUCCESSORS WITH RESPECT TO ANY AND ALL ISSUES PRESENTED IN
ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT WITH RESPECT TO ANY MATTER
ARISING OUT OF OR IN CONNECTION WITH THIS LEASE OR ANY DOCUMENT CONTEMPLATED
HEREIN OR RELATED HERETO. THE WAIVER BY THE PARTIES OF ANY RIGHT THEY MAY HAVE
TO SEEK PUNITIVE, CONSEQUENTIAL, SPECIAL AND INDIRECT DAMAGES HAS BEEN
NEGOTIATED BY THE PARTIES HERETO AND IS AN ESSENTIAL ASPECT OF THEIR BARGAIN.

 

Section 17.11. Securitizations. As a material inducement to Lessor’s willingness
to enter into the Transactions contemplated by this Lease and the other
Transaction Documents, Lessee hereby acknowledges and agrees that Lessor may,
from time to time and at any time (a) advertise, issue press releases, send
direct mail or otherwise disclose information regarding the Transaction for
marketing purposes; and (b) (i) act or permit another Person to act as sponsor,
settler, transferor or depositor of, or a holder of interests in, one or more
Persons or other arrangements formed pursuant to a trust agreement, indenture,
pooling agreement, participation agreement, sale and servicing agreement,
limited liability company agreement, partnership agreement, articles of
incorporation or similar agreement or document; and (ii) permit one or more of
such Persons or arrangements to offer and sell stock, certificates, bonds,
notes, other evidences of indebtedness or securities that are directly or
indirectly secured, collateralized or otherwise backed by or represent a direct
or indirect interest in whole or in part in any of the assets, rights or
properties described in Section 14.01 of this Lease, in one or more Persons or
arrangements holding such assets, rights or properties, or any of them
(collectively, the “Securities”), whether any such Securities are privately or
publicly offered and sold, or rated or unrated (any combination of which actions
and transactions described in both clauses (i) and (ii) in this paragraph,
whether proposed or completed, are referred to in this Lease as a
“Securitization”). Lessee shall cooperate fully with Lessor and any Affected
Party with respect to all reasonable requests and due diligence procedures and
to use reasonable efforts to facilitate such Securitization, including, without
limitation, providing for inclusion in any prospectus or other Securities
offering material such documents, financial and other data, and other
information and materials which would customarily be required with respect to
Lessee by a purchaser, transferee, assignee, servicer, participant, investor or
rating agency involved with respect to such Securitization, and Lessee shall
indemnify and hold harmless Lessor for any and all liabilities, losses and
expenses arising under the Securities Act, or the Exchange Act, in connection
with any material misstatement (or alleged misstatement) contained in such
information provided in writing (including, without limitation, electronically)
by Lessee or its officers, managers, members, employees, or agents, or any
omission (or alleged omission) of a material fact by Lessee or its officers,
managers, members, employees, or agents, the inclusion of which was necessary to
make such written information not misleading, unless such material misstatement
or alleged misstatement or omission or alleged omission is caused by Lessor or
its directors, officers, managers, members, shareholders, employees, or agents.
Lessee shall deliver to Lessor, any Affected Party and to any Person designated
by Lessor, such statements and audit letters of reputable, independent certified
public accountants pertaining to the written information provided by Lessee
pursuant to this Section as shall be requested by Lessor or such Affected Party,
as the case may be. Lessee also shall deliver to Lessor, any Affected Party and
to any Person designated by Lessor or any Affected Party, such opinions of
counsel (including, without limitation, local counsel opinions), appraisals,
environmental reports and zoning letters, or updates of any of the foregoing, as
are customarily delivered in connection with Securitizations or as may be
required by any rating agency in connection with any Securitization.

 



27 



4817-7336-4078.5

STORE/Fat Patty's

Master Lease Agreement

4 Properties in KY and WV

File No. 7210 /02-629.1

 

 

Section 17.12. State-Specific Provisions. The provisions and/or remedies which
are set forth on the attached Exhibit C shall be deemed a part of and included
within the terms and conditions of this Lease.

 

Section 17.13. Time Is of the Essence; Computation. Time is of the essence with
respect to each and every provision of this Lease. If any deadline provided
herein falls on a non-Business Day, such deadline shall be extended to the next
day that is a Business Day.

 

Section 17.14. Waiver and Amendment. No provision of this Lease shall be deemed
waived or amended except by a written instrument unambiguously setting forth the
matter waived or amended and signed by the party against which enforcement of
such waiver or amendment is sought. Waiver of any matter shall not be deemed a
waiver of the same or any other matter on any future occasion. No acceptance by
Lessor of an amount less than the Rental and other Monetary Obligations
stipulated to be due under this Lease shall be deemed to be other than a payment
on account of the earliest such Rental or other Monetary Obligations then due or
in arrears nor shall any endorsement or statement on any check or letter
accompanying any such payment be deemed a waiver of Lessor’s right to collect
any unpaid amounts or an accord and satisfaction.

 

Section 17.15. Successors Bound. Except as otherwise specifically provided
herein, the terms, covenants and conditions contained in this Lease shall bind
and inure to the benefit of the respective heirs, successors, executors,
administrators and assigns of each of the parties hereto.

 

Section 17.16. Captions. Captions are used throughout this Lease for convenience
of reference only and shall not be considered in any manner in the construction
or interpretation hereof.

 

Section 17.17. Other Documents. Each of the parties agrees to sign such other
and further documents as may be necessary or appropriate to carry out the
intentions expressed in this Lease.

 

Section 17.18. Entire Agreement. This Lease and any other instruments or
agreements referred to herein, constitute the entire agreement between the
parties with respect to the subject matter hereof, and there are no other
representations, warranties or agreements except as herein provided.

 

Section 17.19. Forum Selection; Jurisdiction; Venue; Choice of Law. For purposes
of any action or proceeding arising out of this Lease, the parties hereto
expressly submit to the jurisdiction of all federal and state courts located in
the State of Arizona. Lessee consents that it may be served with any process or
paper by registered mail or by personal service within or without the State of
Arizona in accordance with applicable law. Furthermore, Lessee waives and agrees
not to assert in any such action, suit or proceeding that it is not personally
subject to the jurisdiction of such courts, that the action, suit or proceeding
is brought in an inconvenient forum or that venue of the action, suit or
proceeding is improper. Nothing contained in this Section shall limit or
restrict the right of Lessor to commence any proceeding in the federal or state
courts located in the states where the Properties are located to the extent
Lessor deems such proceeding necessary or advisable to exercise remedies
available under this Lease. This Lease shall be governed by, and construed with,
the laws of the applicable state or states in which the Properties are located,
without giving effect to any state’s conflict of laws principles.

 

Section 17.20. Counterparts. This Lease may be executed in one or more
counterparts, each of which shall be deemed an original.

 

[Remainder of page intentionally left blank; signature page(s) to follow]

 



28 



4817-7336-4078.5

STORE/Fat Patty's

Master Lease Agreement

4 Properties in KY and WV

File No. 7210 /02-629.1

 



 

IN WITNESS WHEREOF, Lessor and Lessee have entered into this Lease as of the
date first above written.

 



  LESSOR:         STORE CAPITAL ACQUISITIONS, LLC, a Delaware limited liability
company         By: /s/ Michael T. Bennett   Name:  Michael T. Bennett   Title:
EVP General Counsel

 



4817-7336-4078.5

STORE/Fat Patty's

Master Lease Agreement

4 Properties in KY and WV

File No. 7210/02-629.1

 



 

IN WITNESS WHEREOF, Lessor and Lessee have entered into this Lease as of the
date first above written.

 



  LESSEE:         ARC GROUP INC., a Nevada corporation         By:  /s/ Seenu G.
Kasturi   Name:   Seenu G. Kasturi   Title:  CFO



 



4817-7336-4078.5

STORE/Fat Patty's

Master Lease Agreement

4 Properties in KY and WV

File No. 7210/02-629.1

 



 

EXHIBITS

 

Exhibit A: Defined Terms

Exhibit B: Legal Descriptions and Street Addresses of Properties

Exhibit C: State-Specific Provisions

 

Schedule 4.05: Wire Instructions

 

Schedule 9.03: Supplemental Financial Information

 

Schedule 14.05: Prohibited Uses

 



4817-7336-4078.5

STORE/Fat Patty's

Master Lease Agreement

4 Properties in KY and WV

File No. 7210/02-629.1

 

 



EXHIBIT A

DEFINED TERMS

 

The following terms shall have the following meanings for all purposes of this
Lease:

 

“Additional Rental” has the meaning set forth in Section 4.03.

 

“Adjustment Date” has the meaning set forth in Section 1.07.

 

“Affected Party” means each direct or indirect participant or investor in a
proposed or completed Securitization, including, without limitation, any
prospective owner, any rating agency or any party to any agreement executed in
connection with the Securitization.

 

“Affiliate” means any Person which directly or indirectly controls, is under
common control with or is controlled by any other Person. For purposes of this
definition, “controls,” “under common control with,” and “controlled by” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities or otherwise.

 

“Anti-Money Laundering Laws” means all applicable laws, regulations and
government guidance on the prevention and detection of money laundering,
including, without limitation, (a) 18 U.S.C. §§ 1956 and 1957; and (b) the Bank
Secrecy Act, 31 U.S.C. §§ 5311 et seq., and its implementing regulations, 31 CFR
Part 103.

 

“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. Sec. 101
et seq., as amended.

 

“Base Annual Rental” has the meaning set forth in Section 1.05.

 

“Base Monthly Rental” means an amount equal to 1/12 of the applicable Base
Annual Rental.

 

“Business Day” means a day on which banks located in Scottsdale, Arizona are not
required or authorized to remain closed but specifically excluding SATURDAYS.

 

“Casualty” means any loss of or damage to any property included within or
related to the Properties or arising from an adjoining property caused by an Act
of God, fire, flood or other catastrophe.

 

“Change in Control” has the meaning set forth in Section 14.03.

 

“Code” means the Internal Revenue Code of 1986, as the same may be amended from
time to time.

 

“Condemnation” means a Taking and/or a Requisition.

 

“Costs” means all reasonable costs and expenses incurred by a Person, including,
without limitation, reasonable attorneys’ fees and expenses, court costs, expert
witness fees, costs of tests and analyses, travel and accommodation expenses,
deposition and trial transcripts, copies and other similar costs and fees,
brokerage fees, escrow fees, title insurance premiums, appraisal fees, stamp
taxes, recording fees and transfer taxes or fees, as the circumstances require.

 



A-1 



4817-7336-4078.5

STORE/Fat Patty's

Master Lease Agreement

4 Properties in KY and WV

File No. 7210/02-629.1

 

 

“Default Rate” means 18% per annum or the highest rate permitted by law,
whichever is less.

 

“Effective Date” has the meaning set forth in the introductory paragraph of this
Lease.

 

“Environmental Laws” means federal, state and local laws, ordinances, common law
requirements and regulations and standards, rules, policies and other
governmental requirements, administrative rulings and court judgments and
decrees having the effect of law in effect now or in the future and including
all amendments, that relate to Hazardous Materials, Regulated Substances, USTs,
and/or the protection of human health or the environment, or relating to
liability for or Costs of Remediation or prevention of Releases, and apply to
Lessee and/or the Properties.

 

“Environmental Liens” has the meaning set forth in Section 8.04(a)(ii).

 

“Event of Default” has the meaning set forth in Section 12.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Expiration Date” has the meaning set forth in Section 3.01.

 

“Extension Option” has the meaning set forth in Section 3.02.

 

“Force Majeure Event” has the meaning set forth in Section 17.01.

 

“GAAP” means generally accepted accounting principles, consistently applied from
period to period.

 

“Governmental Authority” means any governmental authority, agency, department,
commission, bureau, board, instrumentality, court or quasi-governmental
authority of the United States, any state or any political subdivision thereof
with authority to adopt, modify, amend, interpret, give effect to or enforce any
federal, state and local laws, statutes, ordinances, rules or regulations,
including common law, or to issue court orders.

 

“Guarantor” means Seenu Kasturi, an individual, or any additional or replacement
guarantor(s) approved by Lessor in its sole and absolute discretion.

 

“Guaranty” means that certain Unconditional Guaranty of Payment and Performance
dated as of the date hereof given by Guarantor for the benefit of Lessor, as the
same may be amended from time to time.

 

“Hazardous Materials” includes: (a) oil, petroleum products, flammable
substances, explosives, radioactive materials, hazardous wastes or substances,
toxic wastes or substances or any other materials, contaminants or pollutants
which pose a hazard to any of the Properties or to Persons on or about any of
the Properties, cause any of the Properties to be in violation of any local,
state or federal law or regulation, (including without limitation, any
Environmental Law), or are defined as or included in the definition of
“hazardous substances,” “hazardous wastes,” “hazardous materials,” “toxic
substances,” “contaminants,” “pollutants,” or words of similar import under any
applicable local, state or federal law or under the regulations adopted, orders
issued, or publications promulgated pursuant thereto, including, but not limited
to: (i) the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended, 42 U.S.C. § 9601, et seq.; (ii) the Hazardous Materials
Transportation Act, as amended, 49 U.S.C. § 5101, et seq.; (iii) the Resource
Conservation and Recovery Act, as amended, 42 U.S.C. § 6901, et seq.; and
(iv) regulations adopted and publications promulgated pursuant to the aforesaid
laws; (b) asbestos in any form which is or could become friable, urea
formaldehyde foam insulation, transformers or other equipment which contain
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty (50) parts per million; (c) underground storage tanks; and (d) any other
chemical, material or substance, exposure to which is prohibited, limited or
regulated by any governmental authority or which may or could pose a hazard to
the health and safety of the occupants of any of the Properties or the owners
and/or occupants of any adjoining property.

 



A-2 



4817-7336-4078.5

STORE/Fat Patty's

Master Lease Agreement

4 Properties in KY and WV

File No. 7210/02-629.1

 

 

“Indemnified Parties” means Lessor and its members, managers, officers,
directors, shareholders, partners, employees, agents, servants, representatives,
contractors, subcontractors, affiliates, subsidiaries, participants, successors
and assigns, including, but not limited to, any successors by merger,
consolidation or acquisition of all or a substantial portion of the assets and
business of Lessor.

 

“Initial Term” has the meaning set forth in Section 3.01.

 

“Insolvency Event” means (a) a Person’s (i) failure to generally pay its debts
as such debts become due; (ii) admitting in writing its inability to pay its
debts generally; or (iii) making a general assignment for the benefit of
creditors; (b) any proceeding being instituted by or against any Person
(i) seeking to adjudicate it bankrupt or insolvent; (ii) seeking liquidation,
dissolution, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any law relating to bankruptcy,
insolvency, or reorganization or relief of debtors; or (iii) seeking the entry
of an order for relief or the appointment of a receiver, trustee, or other
similar official for it or for any substantial part of its property, and in the
case of any such proceeding instituted against any Person, either such
proceeding shall remain undismissed for a period of one hundred twenty
(120) days or any of the actions sought in such proceeding shall occur; or
(c) any Person taking any corporate action to authorize any of the actions set
forth above in this definition.

 

“Insurance Premiums” shall have the meaning in Section 6.04.

 

“Law(s)” means any constitution, statute, rule of law, code, ordinance, order,
judgment, decree, injunction, rule, regulation, policy, requirement or
administrative or judicial determination, even if unforeseen or extraordinary,
of every duly constituted Governmental Authority, court or agency, now or
hereafter enacted or in effect.

 

“Lease Rate” means a percentage equal to (a) the then-current Base Monthly
Rental multiplied by twelve (12), divided by (b) the aggregate purchase price of
all of the Properties paid by Lessor (or Lessor’s predecessor-in-interest).

  

“Lease Term” shall have the meaning described in Section 3.01.

 

“Legal Requirements” means the requirements of all present and future Laws
(including, without limitation, Environmental Laws and Laws relating to
accessibility to, usability by, and discrimination against, disabled
individuals), all judicial and administrative interpretations thereof, including
any judicial order, consent, decree or judgment, and all covenants, restrictions
and conditions now or hereafter of record which may be applicable to Lessee or
to any of the Properties, or to the use, manner of use, occupancy, possession,
operation, maintenance, alteration, repair or restoration of any of the
Properties, even if compliance therewith necessitates structural changes or
improvements or results in interference with the use or enjoyment of any of the
Properties.

 

“Lender” means any lender in connection with any loan secured by Lessor’s
interest in any or all of the Properties, and any servicer of any loan secured
by Lessor’s interest in any or all of the Properties.

 

“Lessee Entity” or “Lessee Entities” means individually or collectively, as the
context may require, Lessee and Guarantor, and all Affiliates thereof.

 

“Lessor Entity” or “Lessor Entities” means individually or collectively, as the
context may require, Lessor and all Affiliates of Lessor.

 

“Losses” means any and all claims, suits, liabilities (including, without
limitation, strict liabilities), actions, proceedings, obligations, debts,
damages, losses, Costs, diminutions in value, fines, penalties, interest,
charges, fees, judgments, awards, amounts paid in settlement and damages of
whatever kind or nature, inclusive of bodily injury and property damage to third
parties (including, without limitation, attorneys’ fees and other Costs of
defense).

 

“Material Adverse Effect” means a material adverse effect on (a) the Property,
including, without limitation, the operation of the Properties as Permitted
Facilities and/or the value of the Properties; (b) the contemplated business,
condition, worth or operations of any Lessee Entity; (c) Lessee’s ability to
perform its obligations under this Lease; (d) Lessor’s interests in any of the
Properties, this Lease or the other Transaction Documents; or (e) any
Guarantor’s ability to perform its obligations under the Guaranty.

 

“Monetary Obligations” means all Rental and all other sums payable or
reimbursable by Lessee under this Lease to Lessor, to any third party on behalf
of Lessor, or to any Indemnified Party.

 

“Mortgages” means, collectively, the mortgages, deeds of trust or deeds to
secure debt, assignments of rents and leases, security agreements and fixture
filings executed by Lessor for the benefit of Lender with respect to any or all
of the Properties, as such instruments may be amended, modified, restated or
supplemented from time to time and any and all replacements or substitutions.

 

“Net Award” means (a) the entire award payable with respect to a Property by
reason of a Condemnation whether pursuant to a judgment or by agreement or
otherwise; or (b) the entire proceeds of any insurance required under
Section 6.03 payable with respect to a Property, as the case may be, and in
either case, less any Costs incurred by Lessor in collecting such award or
proceeds.

 



A-3 



4817-7336-4078.5

STORE/Fat Patty's

Master Lease Agreement

4 Properties in KY and WV

File No. 7210/02-629.1

 

 

“OFAC Laws” means Executive Order 13224 issued by the President of the United
States, and all regulations promulgated thereunder, including, without
limitation, the Terrorism Sanctions Regulations (31 CFR Part 595), the Terrorism
List Governments Sanctions Regulations (31 CFR Part 596), the Foreign Terrorist
Organizations Sanctions Regulations (31 CFR Part 597), and the Cuban Assets
Control Regulations (31 CFR Part 515), and all other present and future federal,
state and local laws, ordinances, regulations, policies, lists (including,
without limitation, the Specially Designated Nationals and Blocked Persons List)
and any other requirements of any Governmental Authority (including without
limitation, the U.S. Department of the Treasury Office of Foreign Assets
Control) addressing, relating to, or attempting to eliminate, terrorist acts and
acts of war, each as supplemented, amended or modified from time to time after
the Effective Date, and the present and future rules, regulations and guidance
documents promulgated under any of the foregoing, or under similar laws,
ordinances, regulations, policies or requirements of other states or localities.

 

“Other Agreements” means, collectively, all agreements and instruments now or
hereafter entered into between, among or by (a) any of the Lessee Entities; and,
or for the benefit of, (b) any of the Lessor Entities, including, without
limitation, leases, promissory notes and guaranties, but excluding this Lease
and all other Transaction Documents.

 

“Partial Condemnation” has the meaning set forth in Section 11.03.

 

“Permitted Amounts” shall mean, with respect to any given level of Hazardous
Materials or Regulated Substances, that level or quantity of Hazardous Materials
or Regulated Substances in any form or combination of forms which does not
constitute a violation of any Environmental Laws and is customarily employed in,
or associated with, similar businesses located in the states where the
Properties are located.

 

“Permitted Facility” or Permitted Facilities” means a Fat Patty’s restaurant and
all related purposes such as ingress, egress and parking, and uses incidental
thereto.

 

“Permitted Subleases” has the meaning set forth in Section 14.05.

 

“Person” means any individual, partnership, corporation, limited liability
company, trust, unincorporated organization, Governmental Authority or any other
form of entity.

 

“Personalty” has the meaning set forth in Section 16.01.

 

“Price Index” means the Consumer Price Index which is designated for the
applicable month of determination as the United States City Average for All
Urban Consumers, All Items, Not Seasonally Adjusted, with a base period equaling
100 in 1982 - 1984, as published by the United States Department of Labor’s
Bureau of Labor Statistics or any successor agency. In the event that the Price
Index ceases to be published, its successor index measuring cost of living as
published by the same Governmental Authority which published the Price Index
shall be substituted and any necessary reasonable adjustments shall be made by
Lessor and Lessee in order to carry out the intent of Section 4.02. In the event
there is no successor index measuring cost of living, Lessor shall reasonably
select an alternative price index measuring cost of living that will constitute
a reasonable substitute for the Price Index.

 

“Property” or “Properties” means those parcels of real estate legally described
on Exhibit B attached hereto, all rights, privileges, and appurtenances
associated therewith, and all buildings, fixtures and other improvements now or
hereafter located on such real estate (whether or not affixed to such real
estate).

 

“Real Estate Taxes” has the meaning set forth in Section 6.04.

 

“Regulated Substances” means “petroleum” and “petroleum-based substances” or any
similar terms described or defined in any of the Environmental Laws and any
applicable federal, state, county or local laws applicable to or regulating
USTs.

 

“REIT” means a real estate investment trust as defined under Section 856 of the
Code.

 



A-4 



4817-7336-4078.5

STORE/Fat Patty's

Master Lease Agreement

4 Properties in KY and WV

File No. 7210/02-629.1

 

 



“Release” means any presence, release, deposit, discharge, emission, leaking,
spilling, seeping, migrating, injecting, pumping, pouring, emptying, escaping,
dumping, disposing or other movement of Hazardous Materials, Regulated
Substances or USTs.

 

“Remediation” means any response, remedial, removal, or corrective action, any
activity to cleanup, detoxify, decontaminate, contain or otherwise remediate any
Hazardous Materials, Regulated Substances or USTs, any actions to prevent, cure
or mitigate any Release, any action to comply with any Environmental Laws or
with any permits issued pursuant thereto, any inspection, investigation, study,
monitoring, assessment, audit, sampling and testing, laboratory or other
analysis, or any evaluation relating to any Hazardous Materials, Regulated
Substances or USTs.

 

“Renewal Term” has the meaning set forth in Section 3.02.

 

“Rental” means, collectively, the Base Annual Rental and the Additional Rental.

 

“Rental Adjustment” means an amount equal to the lesser of (a) 1.75% of the Base
Annual Rental in effect immediately prior to the applicable Adjustment Date, or
(b) 1.25 multiplied by the product of (i) the percentage change between the
Price Index for the month which is two months prior to the Effective Date or the
Price Index used for the immediately preceding Adjustment Date, as applicable,
and the Price Index for the month which is two months prior to the applicable
Adjustment Date; and (ii) the then current Base Annual Rental.

 

“Requisition” means any temporary requisition or confiscation of the use or
occupancy of any of the Properties by any Governmental Authority, civil or
military, whether pursuant to an agreement with such Governmental Authority in
settlement of or under threat of any such requisition or confiscation, or
otherwise.

 

“Reserve” shall have the meaning in Section 6.04.

 

“Securities” has the meaning set forth in Section 17.11.

 

“Securities Act” means of the Securities Act of 1933, as amended.

 

“Securitization” has the meaning set forth in Section 17.11.

 

“SNDA” means subordination, nondisturbance and attornment agreement.

 

“Successor Lessor” has the meaning set forth in Section 13.04.

 

“Taking” means (a) any taking or damaging of all or a portion of the Properties
(i) in or by condemnation or other eminent domain proceedings pursuant to any
Law, general or special; (ii) by reason of any agreement with any condemnor in
settlement of or under threat of any such condemnation or other eminent domain
proceeding; or (iii) by any other means; or (b) any de facto condemnation. The
Taking shall be considered to have taken place as of the later of the date
actual physical possession is taken by the condemnor, or the date on which the
right to compensation and damages accrues under the law applicable to the
Properties.

 

“Temporary Taking” has the meaning set forth in Section 11.04.

 

“Threatened Release” means a substantial likelihood of a Release which requires
action to prevent or mitigate damage to the soil, surface waters, groundwaters,
land, stream sediments, surface or subsurface strata, ambient air or any other
environmental medium comprising or surrounding any Property which may result
from such Release.

 

“Total Condemnation” has the meaning set forth in Section 11.02.

 

“Transaction” has the meaning set forth in Section 14.01.

 

“Transaction Documents” means this Lease, the Guaranty and all documents related
thereto.

 

“U.S. Publicly Traded Entity” means an entity whose securities are listed on a
national securities exchange or quoted on an automated quotation system in the
United States or a wholly-owned subsidiary of such an entity.

 

“USTs” means any one or combination of tanks and associated product piping
systems used in connection with storage, dispensing and general use of Regulated
Substances.

 



A-5 



4817-7336-4078.5

STORE/Fat Patty's

Master Lease Agreement

4 Properties in KY and WV

File No. 7210/02-629.1

 



 

EXHIBIT B

LEGAL DESCRIPTIONS AND
STREET ADDRESSES OF THE PROPERTIES

 

Street Addresses:

 

1442 Winchester Ave., Ashland, KY

 

4156 State Route 34, Hurricane, WV

 

3401 US Route 60 East, Barboursville, WV

 

1935, 1929-33 and 1921 3rd Ave., Huntington, WV



 

Legal Descriptions:

 

1442 Winchester Ave., Ashland, KY:

 

The Land referred to herein below is situated in the County of Boyd, State of
Kentucky, and is described as follows:

 

SITUATED IN ASHLAND, BOYD COUNTY, KENTUCKY, AND BEING A PORTION OF LOT NO. 15,
RANGE 3 WEST, AND MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

BEGINNING AT THE SOUTHWEST CORNER OF WINCHESTER AVENUE AT 15TH STREET AND
EXTENDING WESTERLY WITH THE EASTERLY LINE OF SAID WINCHESTER AVENUE AND FRONTING
50.25 FEET TO A STAKE A CORNER TO THAT PORTION OF LOT NO. 16 OWNED BY LORETTA M.
HELFRICH; THENCE AT RIGHT ANGLES SOUTHERLY 104.5 FEET, MORE OR LESS, TO THE
SOUTHERLY SIDE OF THE SOUTHERLY WALL OF MCCLEARY BUILDING CONSTRUCTED UPON SAID
PREMISES, A CORNER TO THE PROPERTY OF JEAN C. LAYNE; THENCE AT RIGHT ANGLES AND
WITH THE SAME EASTERLY 50.25 FEET TO THE WESTERLY LINE OF 15TH STREET AFORESAID;
THENCE AT RIGHT ANGLES NORTHERLY AND WITH SAID LINE OF 15TH STREET, 104.5 FEET,
MORE OR LESS, TO WINCHESTER AVENUE AT THE CORNER OF BEGINNING.

 

BEING ALSO DESCRIBED AS FOLLOWS:

 

BEGINNING AT A POINT LOCATED ON THE SOUTHERLY RIGHT-OF-WAY LINE OF WINCHESTER
AVENUE AND THE WESTERLY RIGHT-OF-WAY LINE OF 15TH STREET; THENCE RUN S31°45'21"W
ALONG THE NORTHWEST RIGHT-OF-WAY LINE OF 15TH STREET A DISTANCE OF 104.58' TO A
POINT, MORE OR LESS, TO THE SOUTHERLY SIDE OF A WALL, BEING THE SOUTH OF THE
MCCLEARY BUILDING CONSTRUCTED UPON SAID PREMISES; THENCE LEAVING SAID
RIGHT-OF-WAY LINE RUNNING NORTHWEST N58°09'26"W A DISTANCE OF 50.37' ALONG SAID
SOUTH WALL TO A POINT BEING THE CORNER OF THE BUILDING; THENCE RUN N31°46'10"E A
DISTANCE OF 104.50' TO A POINT LOCATED ON THE SOUTHERLY RIGHT-OF-WAY LINE OF
WINCHESTER AVE, SAID POINT BEING THE CORNER OF THE BUILDING; THENCE ALONG THE
NORTH LINE OF SAID BUILDING RUNNING S58°14'39"E ALONG SAID SOUTHERLY
RIGHT-OF-WAY LINE A DISTANCE OF 50.35' TO THE POINT OF BEGINNING, CONTAINING AN
AREA OF 5,264.45 SQUARE FEET, 0.121 ACRES MORE OR LESS.

 

Being the same premises conveyed to Fat Patty’s, LLC, a Limited Liability
Company, by General Warranty Deed dated December 7, 2011, and recorded December
12, 2011 Deed Book 741, at page 784, Boyd County, Kentucky Clerk’s Records.

 



B-1 



4817-7336-4078.5

STORE/Fat Patty's

Master Lease Agreement

4 Properties in KY and WV

File No. 7210/02-629.1

 



 

4156 State Route 34, Hurricane, WV:

 

PARCEL I:

 

ALL THAT CERTAIN TRACT OR PARCEL OF LAND SITUATED IN SCOTT DISTRICT, PUTNAM
COUNTY, WEST VIRGINIA, TOGETHER WILL ALL BUILDINGS AND PERMANENT IMPROVEMENTS
THEREON OR THEREUNTO BELONGING, AS SHOWN ON THE SUBDIVISION PLAT RECORDED IN
PLAT CABINET C,

 

SLIDE 482, IN THE OFFICE OF THE CLERK OF THE COUNTY COMMISSION OF PUTNAM COUNTY,
WEST VIRGINIA, AND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

BEGINNING AT A 2" IRON PIPE, FOUND, SAID PIPE BEING COMMON WITH THE SOUTHWEST
CORNER OF A PARCEL CONVEYED TO GARY E. ELLIS AND BETTY L. ELLIS BY FLOYD C.
HANKINS, WIDOWER, BY DEED DATED JUNE 3, 1969, OF RECORD IN THE AFORESAID CLERK'S
OFFICE. FURTHER BEING THE SAME PARCEL CONVEYED TO GO-MART,- INC. BY GARY E.
ELLIS AND BETTY L, ELLIS BY DEED DATED SEPTEMBER 21, 1994 AND RECORDED IN DEED
BOOK 359, PAGE 444; AND A CORNER WITHIN THE BOUNDARY OF A PARCEL CONVEYED TO
GO-MART INC. BY DEED DATED DECEMBER 1, 1989, RECORDED IN DEED BOOK 322, PAGE
342. CORNER ALSO FURTHER BEING THE SOUTHEAST CORNER OF THE PARCEL HEREIN
DESCRIBED.

 

THENCE ALONG NEW LINES THROUGH THE SAID PROPERTY OF GO-MART, INC., SOUTH 82° 32
FEET 00" WEST, 24.00 FEET TO A 1 - 114" IRON PIPE WITH CAP, SET

 

THENCE NORTH 84° 45' 00" WEST, 237.15 FEET TO A. 1 - 1/4' IRON PIPE WITH CAP,
SET, SAID POINT BEING THE SOUTHWEST CORNER OF THE PARCEL HEREIN DESCRIBED.

 

THENCE NORTH 05°15' 00" EAST, 236.25 FEET TO A 1 - 1/4" IRON PIPE WITH CAP, SET
IN THE SOUTHERN RIGHT-OF-WAY OF INTERSTATE ROUTE 64, FEDERAL PROJECT NUMBER
1-64-1 (20) 35, SAID LINE BEING PARALLEL WITH AND 100 FEET SOUTH OF THE BASELINE
OF "RAMP C" OF SAID INTERSTATE PROJECT AND COMMON TO THE NORTHERLY LINE OF THE
GO-MART, INC. PARENT PARCEL, SAID POINT FURTHER BEING THE NORTHWEST CORNER OF
THE PARCEL HEREIN DESCRIBED.

 

THENCE WITH A CURVE TO THE RIGHT HAVING A RADIUS OF 2764.79 AND AN ARC LENGTH OF
218.29 FEET, SUBTENDED BY A -CHORD OF SOUTH 69° 51' 27" EAST, 218.24 FEET TO A 1
- 114' IRON PIPE WITH CAP, SET IN SAID 1-64 SOUTHERLY RIGHT-OF-WAY LINE.

 

THENCE CONTINUING WITH SAID 1-64 RIGHT-OF-WAY LINE SOUTH 67° 35'42" EAST, 16.16
FEET TO A 1- 1/4" IRON PIPE WITH CAP, SET, SAID POINT BEING THE NORTHEAST CORNER
OF THE PARCEL HEREIN DESCRIBED AND THE NORTHWEST CORNER OF THE FORMER ELLIS
PARCEL.

 

THENCE LEAVING SAID 1-64 RIGHT-OF-WAY LINE WITH A LINE COMMON TO THE FORMER
ELLIS PARCEL AND THE PARCEL HEREIN DESCRIBED SOUTH 06° 07' 24" EAST, 173.52 FEET
TO THE PLACE OF BEGINNING.

 

BEING ALSO DESCRIBED AS FOLLOWS:

 

ALL THAT CERTAIN TRACT OR PARCEL OF LAND SITUATED IN SCOTT DISTRICT, PUTNAM
COUNTY, WEST VIRGINIA, TOGETHER WILL ALL BUILDINGS AND PERMANENT IMPROVEMENTS
THEREON OR THEREUNTO BELONGING, AS SHOWN ON THE SUBDIVISION PLAT RECORDED IN
PLAT CABINET C, SLIDE 482, IN THE OFFICE OF THE CLERK OF THE COUNTY COMMISSION
OF PUTNAM COUNTY, WEST VIRGINIA, AND BEING MORE PARTICULARLY DESCRIBED AS
FOLLOWS:

 

BEGINNING AT A IRON PIN SET WITH CAP, SAID PIN BEING COMMON WITH THE SOUTHWEST
CORNER OF A PARCEL CONVEYED TO GARY E. ELLIS AND BETTY L. ELLIS BY FLOYD C.
HANKINS, WIDOWER, BY DEED DATED JUNE 3, 1969, OF RECORD IN THE AFORESAID CLERK'S
OFFICE. FURTHER BEING THE SAME PARCEL CONVEYED TO GO-MART,- INC. BY GARY E.
ELLIS AND BETTY L, ELLIS BY DEED DATED SEPTEMBER 21, 1994 AND RECORDED IN DEED
BOOK 359, PAGE 444; AND A CORNER WITHIN THE BOUNDARY OF A PARCEL CONVEYED TO
GO-MART INC. BY DEED DATED DECEMBER 1, 1989, RECORDED IN DEED BOOK 322, PAGE
342. CORNER ALSO FURTHER BEING THE SOUTHEAST CORNER OF THE PARCEL HEREIN
DESCRIBED.

 



B-2 



4817-7336-4078.5

STORE/Fat Patty's

Master Lease Agreement

4 Properties in KY and WV

File No. 7210/02-629.1

 

 

THENCE ALONG LINES THROUGH THE SAID PROPERTY OF GO-MART, INC., S 83° 08' 43" W,
24.00 FEET TO AN IRON PIN SET WITH CAP.

 

THENCE N 84° 08' 17" W, 237.15 FEET TO IRON PIN SET WITH CAP, SAID POINT BEING
THE SOUTHWEST CORNER OF THE PARCEL HEREIN DESCRIBED.

 

THENCE N 05° 51' 43" E, 236.25 FEET TO AN IRON PIPE FOUND WITH CAP IN THE
SOUTHERN RIGHT-OF-WAY OF INTERSTATE ROUTE 64, FEDERAL PROJECT NUMBER 1-64-1 (20)
35, SAID LINE BEING PARALLEL WITH AND 100 FEET SOUTH OF THE BASELINE OF "RAMP C"
OF SAID INTERSTATE PROJECT AND COMMON TO THE NORTHERLY LINE OF THE GO-MART, INC.
PARENT PARCEL, SAID POINT FURTHER BEING THE NORTHWEST CORNER OF THE PARCEL
HEREIN DESCRIBED.

 

THENCE WITH A CURVE TO THE RIGHT HAVING A RADIUS OF 2764.79 AND AN ARC LENGTH OF
218.29 FEET, SUBTENDED BY A -CHORD OF S 69° 14' 44" E, 218.24 FEET TO AN IRON
PIPE FOUND WITH CAP IN SAID 1-64 SOUTHERLY RIGHT-OF-WAY LINE.

 

THENCE CONTINUING WITH SAID 1-64 RIGHT-OF-WAY LINE S 66° 58' 59" E, 16.16 FEET
TO POINT (IRON PIPE FOUND NORTH 0.66 FEET AND 0.2'0 FEET WEST OF SAID POINT) ,
SAID POINT BEING THE NORTHEAST CORNER OF THE PARCEL HEREIN DESCRIBED AND THE
NORTHWEST CORNER OF THE FORMER ELLIS PARCEL.

 

THENCE LEAVING SAID 1-64 RIGHT-OF-WAY LINE WITH A LINE COMMON TO THE FORMER
ELLIS PARCEL AND THE PARCEL HEREIN DESCRIBED S 05° 30' 33" E,173.52 FEET TO THE
PLACE OF BEGINNING.

 

CONTAINING 1.1334 ACRES MORE OR LESS

  

PARCEL II:

 

ALL EASEMENTS ACCRUING TO PARCEL I GRANTED IN THAT CERTAIN DEED FROM GO-MART,
INC. TO SHONEY'S, INC. DATED AUGUST 31, 1995, AND RECORDED IN THE AFORESAID
CLERK'S OFFICE IN DEED BOOK 367, PAGE 540, INCLUDING, WITHOUT LIMITATION, A
PERMANENT, NON-EXCLUSIVE RIGHT OF WAY AND EASEMENT FOR VEHICULAR AND PEDESTRIAN
ACCESS, INGRESS AND EGRESS OVER, ACROSS, UPON AND UNDER THE FOLLOWING DESCRIBED
PROPERTY:

 

ALL THAT CERTAIN TRACT OR PARCEL OF LAND SITUATED IN SCOTT DISTRICT, PUTNAM
COUNTY, WEST VIRGINIA BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

BEGINNING AT A POINT IN THE WESTERLY RIGHT-OF-WAY LINE OF WV ROUTE 34, SAID
POINT BEING THE SOUTHEASTERLY CORNER OF THE ROBERT S. DUCKWORTH PARCEL, OF
RECORD IN THE AFORESAID CLERK'S OFFICE, IN DEED BOOK 319, PAGE 71, OCCUPIED BY
THE CHEVRON OIL CO., SAID POINT FURTHER BEING A COMMON CORNER BETWEEN THE
AFORESAID PARCEL AND THE EASEMENT HEREIN DESCRIBED.

 

THENCE WITH THE SAID ROUTE 34 WESTERLY RIGHT-OF-WAY LINE SOUTH 26°35 12" WEST,
60.0 FEET TO A POINT IN SAID RIGHT-OF-WAY.

 

THENCE LEAVING SAID RIGHT-OF-WAY AT RIGHT ANGLE IN A NORTHWESTERLY DIRECTION AND
PARALLEL WITH AND 25.0 FEET LEFT OF THE ENTRANCE ROAD CENTERLINE NORTH 63°24'
48" WEST, CROSSING THE LOOP ROAD CENTERLINE AT 185.0 FEET AND CONTINUING FOR A
TOTAL OF 220.0 FEET TO A POINT, SAID POINT BEING 35.0 FEET LEFT OF AND AT RIGHT
ANGLE TO LOOP ROAD CENTERLINE STATION 10+23.0.

 

THENCE WITH A LINE PARALLEL WITH AND 35.0 FEET LEFT OF THE LOOP ROAD CENTERLINE
NORTH 26°35' 12" EAST, 23.88 FEET TO A POINT, SAID POINT BEING 35.0 FEET LEFT OF
AND AT RIGHT ANGLE TO LOOP ROAD CENTERLINE STATION 10+46.884;

 



B-3 



4817-7336-4078.5

STORE/Fat Patty's

Master Lease Agreement

4 Properties in KY and WV

File No. 7210/02-629.1

 

 

THENCE WITH A RIM PARALLEL WITH SAID CENTERLINE NORTH 22°56' 07" EAST, 177.37
FEET TO A POINT, SAID POINT BEING 35.0 FEET LEFT OF AND AT RIGHT ANGLE TO LOOP
ROAD CENTERLINE P. C. STATION 12+26.49.

 

THENCE RADIALLY LEFT WITH A CURVE HAVING A RADIUS OF 28.0 FEET, A CURVE LENGTH
OF 52.62 FEET AND A CORD OF NORTH 30°54' 26" WEST 45.21 FEET TO A POINT, SAID
POINT BEING 35.0 FEET LEFT OF AND AT RIGHT ANGLE TO LOOP ROAD CENTERLINE PT.
STATION 13+44.89.

 

THENCE CONTINUING PARALLEL WITH SAID CENTERLINE NORTH 84° 45' 00" WEST, 52.18
FEET TO A POINT, SAID POINT BEING 35.0 FEET LEFT OF AND AT RIGHT ANGLE TO LOOP
ROAD CENTERLINE STATION 13+97.069.

 

THENCE WITH A LINE AT RIGHT ANGLE TO LOOP ROAD CENTERLINE NORTH 05° 15' 00"
EAST, CROSSING SAID CENTERLINE AT 35.0 FEET AND CONTINUING FOR A TOTAL OF 60.0
FEET TO A POINT IN THE SOUTHERLY PROPERTY LINE OF THE 1.148 ACRE PARCEL CONVEYED
TO SHONEY'S, INC. BY GO-MART, INC. BY DEED RECORDED IN THE AFORESAID CLERK'S
OFFICE IN DEED BOOK 367, PAGE 540.

 

THENCE WITH SAID PARCEL LINE, PARALLEL TO AND 25.0 FEET RIGHT OF THE LOOP ROAD
CENTERLINE SOUTH 84°45' 00" EAST, 72.38 FEET TO A POINT, SAID POINT BEING A
CORNER IN THE AFORESAID PARCEL CONVEYED TO SHONEY'S, INC. BY GO-MART, INC.

 

THENCE CONTINUING WITH THE SOUTHERLY LINE OF THE AFORESAID PARCEL LINE NORTH
82°32' 00" EAST, 24.0 FEET TO A POINT, SAID POINT BEING THE SOUTHEAST CORNER OF
SAID PARCEL.

 

THENCE LEAVING THE CORNER OF THE AFORESAID PARCEL SOUTH 30° 18' 49" WEST, 14.98
FEET TO A POINT, SAID POINT BEING 25.0 FEET RADIALLY RIGHT OF LOOP ROAD
CENTERLINE STATION 13+17.33.

 

THENCE PARALLEL WITH SAID CENTERLINE RADIALLY RIGHT WITH A CURVE HAVING A RADIUS
OF 88.0 FEET, A CURVE LENGTH OF 126.90 FEET AND A CORD OF SOUTH 18° 22' 32"
EAST, 116.19 FEET TO A POINT; SAID POINT BEING AT RIGHT ANGLE TO AND 25.0 FEET
RIGHT OF LOOP ROAD CENTERLINE P. C. STATION 12+26.49.

 

THENCE CONTINUING PARALLEL WITH AND 25.0 FEET RIGHT OF SAID CENTERLINE SOUTH 22°
56' 07" WEST, 135.01 FEET TO A POINT, SAID POINT BEING AT RIGHT ANGLE TO AND
25.0 FEET RIGHT OF SAID LOOP ROAD CENTERLINE STATION 10+91.475.

 

THENCE SOUTH 20°14' 20" EAST, 14.59 FEET TO A POINT, SAID POINT BEING AT RIGHT
ANGLE TO AND 35.0 FEET RIGHT OF ENTRANCE ROAD CENTERLINE STATION 11+94.93.

 

THENCE PARALLEL WITH AND 35.0 FEET RIGHT OF ENTRANCE ROAD CENTERLINE SOUTH
63°24' 48" EAST, 152.18 FEET TO THE POINT OF BEGINNING AND CONTAINING 31,711045
SQUARE FEET OR 0.728 ACRES, MORE OR LESS.

 

PARCEL III:

 

ALL EASEMENTS ACCRUING TO PARCEL I GRANTED IN THAT CERTAIN DEED FROM GO-MART,
INC. TO SHONEY'S, INC. DATED AUGUST 31, 1995, AND RECORDED IN THE AFORESAID
CLERK'S OFFICE IN DEED BOOK 367, PAGE 540, INCLUDING, WITHOUT LIMITATION, A
TEMPORARY GRADING AND SLOPE EASEMENT FOR PURPOSES OF CONSTRUCTING, MAINTAINING
AND IMPROVING A SURFACE WATER DRAINAGE DITCH AND APPROPRIATE DRAINAGE ELEVATION
CONTOURS FOR SURFACE WATER RUN-OFF AND DRAINAGE OVER AND ACROSS THE FOLLOWING
DESCRIBED PROPERTY (THE 'WESTERN STRIP"):

 

ALL THAT CERTAIN TRACT OR PARCEL OF LAND SITUATED IN SCOTT DISTRICT, PUTNAM
COUNTY, WEST VIRGINIA, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

BEGINNING AT A POINT IN THE SOUTHERLY RIGHT-OF-WAY LINE OF INTERSTATE 64, SAID
POINT BEING THE NORTHWESTERN CORNER OF A 1.148 ACRE PARCEL CONVEYED TO SHONEY'S,
INC. BY GO-MART, INC. BY DEED RECORDED IN THE AFORESAID CLERK'S OFFICE IN DEED
BOOK 367, PAGE 540.

 



B-4 



4817-7336-4078.5

STORE/Fat Patty's

Master Lease Agreement

4 Properties in KY and WV

File No. 7210/02-629.1

 

 

THENCE LEAVING SAID SOUTHERLY RIGHT-OF-WAY LINE AND WITH THE WESTERN LINE OF THE
SAID 1.148 ACRE PARCEL, SOUTH 05° 15' 00" WEST, 236.25 FEET TO THE SOUTHWEST
CORNER OF SAID 1.148 ACRE PARCEL.

 

THENCE LEAVING SAID PARCEL WESTERLY LINE AT RIGHT ANGLE NORTH 84°45' 00" WEST,
20.0 FEET TO A POINT.

 

THENCE PARALLEL WITH AND 20.0 FEET WEST OF SAID WESTERLY LINE, NORTH 05°15' 00"
EAST, 240.65 FEET TO A POINT IN THE SOUTHERLY RIGHT-OF-WAY LINE OF INTERSTATE
64.

 

THENCE WITH SAID SOUTHERLY RIGHT-OF-WAY LINE WITH A CURVE TO THE RIGHT HAVING A
RADIUS OF 2764.79 FEET, LENGTH OF 20.48 FEET AND CHORD HEARING 72°19' 53" EAST,
20.48 FEET TO THE POINT OF BEGINNING AND CONTAINING 0.1095 ACRES MORE OR LESS.

 

PARCEL IV:

 

ALL EASEMENTS ACCRUING TO PARCEL I GRANTED IN THAT CERTAIN DEED FROM GO-MART,
INC, TO SHONEY'S, INC. DATED AUGUST 31, 1995, AND RECORDED IN THE AFORESAID
CLERK'S OFFICE IN DEED BOOK 367, PAGE 540, INCLUDING, WITHOUT LIMITATION, THE
PERMANENT RIGHT TO "SHEET DRAIN" SURFACE WATER ALONG THE ENTIRE WESTERN BOUNDARY
OF PARCEL I ONTO THE ADJACENT PROPERTY.

 

PARCEL V:

 

ALL EASEMENTS ACCRUING TO PARCEL I GRANTED IN THAT CERTAIN DEED FROM GO-MART.
INC. TO SHONEY'S, INC. DATED AUGUST 31, 1995, AND RECORDED IN THE AFORESAID
CLERK'S OFFICE IN DEED BOOK 367, PAGE 540, INCLUDING, WITHOUT LIMITATION, A
PERMANENT, NON-EXCLUSIVE RIGHT OF WAY AND EASEMENT FOR THE DRAINAGE OF SURFACE
WATER OVER AND ACROSS THE FOLLOWING DESCRIBED PROPERTY:

 

ALL THAT CERTAIN TRACT OR PARCEL OF LAND SITUATED IN SCOTT DISTRICT, PUTNAM
COUNTY, WEST VIRGINIA, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

BEGINNING AT THE SOUTHEAST CORNER OF THE 1.148 ACRE PARCEL CONVEYED TO SHONEY'S,
INC., BY GO-MART, INC. BY DEED RECORDED IN THE AFORESAID CLERK'S OFFICE IN DEED
BOOK 367, PAGE 540, OFFICE OF THE CLERK OF THE COUNTY COMMISSION FOR PUTNAM
COUNTY, WEST VIRGINIA.

 

THENCE LEAVING THE SOUTHERLY LINE OF THE SAID 1.148 ACRE PARCEL WITH THE
EASTERLY LINE OF THE SAID PARCEL, SOUTH 06°07' 24" EAST, 15.00 FEET TO A POINT.

 

THENCE WITH A LINE PARALLEL WITH AND 15.0 FEET SOUTH OF THE SAID PARCEL
SOUTHERLY LINE SOUTH 82°32' 00" WEST, 25.32 FEET TO A POINT.

 

THENCE NORTH 84°45' 00" WEST, 2.58.82 FEET TO A POINT.

 

THENCE LEAVING THE PREVIOUS LINE AT RIGHT ANGLE, NORTH 05°15' 00" EAST, 15.0
FEET TO A POINT, SAID POINT BEING THE SOUTHWEST CORNER OF THE WESTERN STRIP
DESCRIBED ABOVE.

 

THENCE WITH THE SOUTHERN LINE OF SUCH WESTERN STRIP, SOUTH 84°45' 00" EAST,
20.00 FEET TO A POINT, SAID POINT BEING THE SOUTHEAST CORNER OF SUCH WESTERN
STRIP AND FURTHER BEING THE SOUTHWEST CORNER OF THE SAID 1.148 ACRE PARCEL.

 

THENCE WITH THE SOUTHERLY LINE OF SAID 1.148 ACRE PARCEL SOUTH 84° 45' 00" EAST,
237.15 FEET TO A POINT.

 

THENCE WITH THE SOUTHERLY LINE NORTH 82°32' 00" EAST, 24.00 FEET TO THE POINT OF
BEGINNING AND CONTAINING 0.0973 ACRES, MORE OR LESS.

 

PARCEL VI:

 

ALL EASEMENTS ACCRUING TO PARCEL I GRANTED IN THAT CERTAIN DEED FROM GO-MART,
INC. TO SHONEY'S, INC. DATED AUGUST 31, 1995, AND RECORDED IN THE AFORESAID
CLERK'S OFFICE IN DEED BOOK 367, PAGE 540, INCLUDING, WITHOUT LIMITATION, THE
FOLLOWING:

 



B-5 



4817-7336-4078.5

STORE/Fat Patty's

Master Lease Agreement

4 Properties in KY and WV

File No. 7210/02-629.1

 

 

EASEMENT A:

 

A PERMANENT RIGHT OF WAY AND EASEMENT TO GRADE AND MAINTAIN SURFACE SLOPES OVER
AND ACROSS THE FOLLOWING DESCRIBED PROPERTY (THE "SLOPE AREA"):

 

ALL THAT CERTAIN TRACT OR PARCEL OF LAND SITUATED IN SCOTT DISTRICT, PUTNAM
COUNTY, WEST VIRGINIA, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

BEGINNING AT A POINT IN THE SOUTHERLY RIGHT-OF-WAY LINE OF INTERSTATE 64, SAID
POINT BEING THE NORTHEAST CORNER OF A 1.148 ACRE PARCEL CONVEYED TO SHONEY'S,
INC. BY GO-MART, INC. BY DEED RECORDED IN THE AFORESAID CLERK'S OFFICE IN DEED
BOOK 367, PAGE 540.

 

THENCE WITH SAID 1-64 RIGHT-OF-WAY LINE, SOUTH 67°42'18" EAST, 5.69 FEET TO A
POINT IN SAID RIGHT-OF-WAY LINE.

 

THENCE LEAVING SAID RIGHT-OF-WAY LINE PARALLEL WITH THE EASTERLY LINE OF THE
SAID 1.148 ACRE PARCEL; SOUTH 06°07'24" EAST, 55.46 FEET TO A POINT

 

THENCE NORTH 83°52'36" EAST, 10.00 FEET TO A POINT.

 

THENCE SOUTH 06°07'24" EAST, 115.0 FEET TO A POINT.

 

THENCE SOUTH 82°32'00" WEST 15.00 FEET TO A POINT, SAID POINT BEING, THE
SOUTHEAST CORNER OF THE SAID 1.148 ACRE PARCEL.

 

THENCE WITH THE EASTERLY LINE OF THE 1.148 ACRE TRACT NORTH 06°07'24" WEST,
173.52 FEET TO THE POINT OF BEGINNING.

 

EASEMENT B:

 

A PERMANENT, NON-EXCLUSIVE DRAINAGE EASEMENT OVER AND ACROSS THE SLOPE AREA.

 

PARCEL VII:

 

ALL EASEMENTS ACCRUING TO PARCEL I GRANTED IN THAT CERTAIN DEED FROM GO-MART.
INC. TO SHONEY'S, INC. DATED AUGUST 31, 1995, AND RECORDED IN THE AFORESAID
CLERK'S OFFICE IN DEED BOOK 367, PAGE 540, INCLUDING, WITHOUT LIMITATION, A
PERMANENT, NON-EXCLUSIVE RIGHT OF WAY AND EASEMENT TO DRAIN ALL OF THE SURFACE
WATER FROM PARCEL I TO WV ROUTE 34 OVER AND ACROSS THE FOLLOWING DESCRIBED
PROPERTY:

 

ALL THAT CERTAIN TRACT OR PARCEL OF LAND SITUATED IN SCOTT DISTRICT, PUTNAM
COUNTY, WEST VIRGINIA, SAID TRACT OR PARCEL BEING MORE PARTICULARLY DESCRIBED AS
FOLLOWS:

 

BEGINNING AT THE SOUTHEAST CORNER OF THE 1.148 ACRE PARCEL CONVEYED TO SHONEY'S,
INC. BY GO-MART, INC. BY DEED RECORDED IN THE AFORESAID CLERK'S OFFICE IN DEED
BOOK 367, PAGE 540.

 

THENCE WITH THE EASTERLY LINE OF THE AFORESAID 1.148 ACRE PARCEL TO A POINT IN
THE SOUTHERLY RIGHT-OF-WAY LINE OF INTERSTATE 64.

 

THENCE WITH THE SOUTHERLY RIGHT-OF-WAY LINE OF 1-64 TO A POINT IN THE WESTERN
RIGHT-OF-WAY LINE OF WV ROUTE 34.

 

THENCE WITH THE ROUTE 34 RIGHT-OF-WAY LINE OF 1-64 TO A POINT IN SAID
RIGHT-OF-WAY, SAID POINT BEING THE NORTHEAST CORNER OF THE CARL W. SLATER, ET AL
PROPERTY, WILL BOOK 24, PAGE 538, TAX MAP 213, PARCEL 78.1.

 

THENCE WITH THE NORTHERN LINE OF THE SLATER TRACT TO THE POINT OF BEGINNING AND
BEING THE SAME 0.627 ACRE PARCEL CONVEYED TO GO-MART, INC. BY GARY E. AND BETTY
L. ELLIS, BY DEED RECORDED IN THE AFORESAID CLERK'S OFFICE IN DEED BOOK 0359,
PAGE 444, AND SHOWN ON TAX MAP NO. 213 AS PARCEL NO. 59.

 



B-6 



4817-7336-4078.5

STORE/Fat Patty's

Master Lease Agreement

4 Properties in KY and WV

File No. 7210/02-629.1

 



 

3401 US Route 60 East, Barboursville, WV:

 

All that real estate situate in Barboursville District, Cabell County, West
Virginia, and being more particularly described as follows:

 

Beginning, for reference purposes only, at a 5/8” x 30” reinforcing bar with
survey cap stamped “L.L.S. 278”, set by this survey in the southerly terminus of
the common line of Southside Associates as recorded in Deed Book 884 Page 536
all recorded in the Office of the Clerk of the County Commission of Cabell
County, West Virginia, with Jack, Robert, Keith G. Donahue, the grantors herein,
as recorded in Deed Book 918 Page 610 and being in the northerly right of way
line of U.S. Route 60 East; thence from the beginning, with said right of way
along a curve to the right, radius 2356.79 feet, an arc distance of 287.76 feet,
chord N. 81 03’ 36” W 287.59 feet to a point; thence continuing with said right
of way N 86 00” 26” E. 6.41 feet to the True Place of Beginning for this
description; thence from Said True Place of Beginning, leaving said right of way
and traversing Jack, Robert and Keith G. Donahue, the grantors herein, N. 08 35’
15” W. 287.65 feet to a point in the Board of Education as recorded in Deed Book
609 Page 556; thence with said Board of Education, S 85 51’ 44” E. 141.41 feet
to a pipe; thence leaving said Board of Education the following five (5) courses
and distances; (1) S. 21 54’ 00” E. 104.96 feet; (2) S. 16 16’ 00” W. 75.94
feet; (3) S. 00 24’ 00” E., 32.98 feet; (4) S. 16 39’ 00” E. 30.00 feet; (5) S.
16 39’ 00” E. 34.47 feet to a point in the aforementioned right of way of U.S.
Route 60 East; thence with said right of way, S. 86 56’ 00” W. 69.96 feet;
thence continuing with said right of way S. 85 11’ 37” W. 65.04 feet to the
place of beginning, containing 0.900 acre.

 

BEING ALSO DESCRIBED AS FOLLOWS:

 

Beginning, for reference purposes only, in the southerly terminus of the common
line of Southside Associates as recorded in Deed Book 884, Page 536, all
recorded in the Office of the Clerk of the County Commission of Cabell County,
West Virginia, as recorded in Deed Book 918, Page 610, and being in the
northerly right of way line of U. S. Route 60, East; thence from the beginning,
with said right of way, along a curve to the right, radius 2356.79 feet, an arc
distance of 287.76 feet, chord N 89° 02' 03 " E, 287.59 feet to a point; thence
continuing with said right of way, N 89° 54' 32" E., 6.41 feet to the True Place
of Beginning for this description; thence from Said True Place of Beginning,
leaving said right of way, with the East line of C. Douglas & Barry L. Knipp, as
recorded in Deed Book 1295, Page 649, N 04° 41' 09" W. 287.65 feet to an iron
pin found on a common line with the Board of Education as recorded in Deed Book
648, Page 38; thence with said Board of Education, S 81° 57' 38" E, 141.41 feet
to a pipe; thence leaving said Board of Education the following five (5) courses
and distances to iron pins set; (1) S 17° 59' 54" E, 104.96 feet; (2) S 20° 10'
06" W, 75.94 feet; (3) S 03° 30' 06" W, 32.98 feet; (4) S 12° 44' 54" E, 30.00
feet; (5) S 12° 44' 54" E. 34.47 feet to an iron pin set in the aforementioned
right of way of U. S. Route 60 East; thence with said right of way, N 89° 09'
54" W, 69.96 feet to a mag nail set; thence continuing with said right of way, S
89° 05' 43" W. 65.04 feet to the place of beginning, containing 0.900 acre.



 

1935, 1929-33, and 1921 Third Ave., Huntington, WV:

 

All those certain lots, pieces or parcels of real estate situate in the City of
Huntington, County of Cabell and State of West Virginia, known and designated on
a certain map of Addition Number (2) supplemental to a certain map of said City
of Huntington made by Rufus Cook, Surveyor, a lithograph copy of which latter
map was filed in the Recorder’s Office of said County of Cabell on the 6th day
of December, 1871, and a copy of which supplemental map was filed in the Office
of the Clerk of said Cabell County on August 9, 1881, as LOT NUMBERS SIX (6),
SEVEN (7), EIGHT (8), NINE (9), TEN (10) and the westerly one-half (1/2) of the
west building wall and the land upon which said westerly One-half (1/2) of said
building wall stands on LOT NUMBER ELEVEN (11), all of said lots, pieces or
parcels of real estate being in BLOCK NUMBER TWO HUNDRED NINETY SEVEN (297).
Said portion of LOT NUMBER ELEVEN (11) is more particularly described as
follows:

 

All that certain piece or parcel of real estate and property known and described
as the westerly One-half (1/2) of the west wall of the building located on said
Lot Number Eleven (11) in said Block Two Hundred Ninety-Seven (297) together
with the land upon which said westerly one-half (1/2) of said wall stands, and
which parcel of land or real estate is more particularly bounded and described
as follows:

 

Beginning at the northwest corner of said Lot Number Eleven (11) in said Block
Two Hundred Ninety-Seven (297); thence from said beginning point, easterly along
and with the north line of said Lot Number Eleven (11) and also along the south
line of said Third Avenue, Seven and One-eight (7-1/8) inches to a point in the
center of a 13-inch wall, said point being Seven and One-eight (7-1/8) inches
east of the west line of said Lot Number Eleven (11); thence southerly with the
center of said 13-inch wall 130 feet to the north line of Virginia Avenue;
thence westerly with and long said north line of Virginia Avenue, Six and
One-fourth (6-1/4) inches to the east line of said Lot Number Ten (10) in said
Block Number Two-hundred Ninety-Seven (297); thence northerly and along the east
line of said Lot Number Ten (10) 130 feet to the beginning, it being the
intention to hereby convey the westerly One-half (1/2) of said wall and the land
upon which said westerly One-half (1/2) of said wall stands.

 



B-7 



4817-7336-4078.5

STORE/Fat Patty's

Master Lease Agreement

4 Properties in KY and WV

File No. 7210/02-629.1

 



 

EXHIBIT C



STATE-SPECIFIC PROVISIONS

 

Kentucky: None.

 

West Virginia:

 

The following is added to the end of Section 4.07:

 

“The month to month tenancy created at Lessor’s option and within Lessor’s sole
discretion shall be terminable by Lessor at any time, with or without cause, by
giving at least ten (10) calendar days’ written notice of such termination to
Lessee. Notwithstanding the foregoing provisions of this Section, in the event
that Lessee shall hold over after the expiration of the Lease Term, nothing set
forth and contained in this Section shall in any way, manner, or character limit
or negate Lessor’s rights and remedies under, in accordance with, and pursuant
to this Lease, at law, and/or in equity, including, without limitation, the
right to demand immediate possession of the Properties from Lessee and pursue an
action for the ejectment of Lessee from the Properties.”

 

The following is added to the end of Section 6.01(a):

 

“For the purposes of this section, ‘taxes’ shall include assessments for
permanent local improvements such as, by way of example or illustration, and not
by way of limitation, assessments for the paving of streets or the installation
of sidewalks, with the specific and express intent on the part of Lessor and
Lessee to contract around and negate the proviso set forth and contained in West
Virginia Code § 36-4-10.”

 

The following is added to the end of Section 7.02:

 

“Notwithstanding that Lessor’s prior written consent may or may not be required
as a pre-condition to Lessee making any alterations or additions to the
Properties, in no way, manner, or event shall Lessee be or be deemed or
construed to be an agent or representative of Lessor to engage, retain, or
employ or agree or contract with any party to perform work or labor on or for
the benefit of the Properties or furnish materials, supplies, or equipment on or
for the benefit of the Properties, and in all circumstances and events Lessee
shall be and shall be deemed and construed to be acting for on and on behalf of
itself and not on account of or as an agent or representative of Lessor.
Furthermore, this Lease shall not create and shall not be deemed or construed to
create a joint venture, partnership, or other arrangement other than that of
landlord and tenant between Lessor and Lessee.”

 

The following new Section 11.08 is hereby added to the Lease:

 

“The provisions of West Virginia Code § 37-6-28 and § 37-6-29 shall not be
applicable to this Lease and it is the specific and express intent on the part
of Lessor and Lessee to contract around and negate the provisions set forth and
contained therein.”

 



C-1 



4817-7336-4078.5

STORE/Fat Patty's

Master Lease Agreement

4 Properties in KY and WV

File No. 7210/02-629.1

 



 

SCHEDULE 4.05

 

WIRE INSTRUCTIONS



 

To Wire Funds to STORE Capital Acquisitions, LLC

 

Please give these instructions to your bank when you initiate a wire payment to
STORE Capital Acquisitions, LLC:

 



Bank Name:  PNC Bank ABA: 043000096 Account No.: 1006967647 Credit: Midland Wire
Receipts Reference: Fat Patty’s



 

* This information must be completed fully and accurately to ensure that there
is no delay in crediting funds to the proper account.

 



4817-7336-4078.5

STORE/Fat Patty's

Master Lease Agreement

4 Properties in KY and WV

File No. 7210/02-629.1

 



 

SCHEDULE 9.03

SUPPLEMENTAL FINANCIAL INFORMATION

 

To process your financial reporting requirements, STORE Capital asks you to fill
out the following information in connection to CORPORATE financial performance.
Please send this page along with the actual financial statements to
fincollections@storecapital.com.

 

Corporate Financial Reporting



 

Company Name:     For the Qtr or FYE ending     # of months represented    
Total Company Net Revenue     Total number of revenue generating locations
included in Total Company Net Revenue figure above           Corporate EBITDAR
Calculation:           Total Company Net Income           Plus: Interest Expense
    Plus: Taxes     Plus: Depreciation & Amortization     Plus: Operating Lease
Expense     Plus: Any non-recurring expenses (please clarify below)     Plus:
Any other non-cash expenses (please clarify below)     EBITDAR           Items
required to be broken out of Balance Sheet:     Current Portion of Long-Term
Debt     Current Portion of any Capital Leases     Senior Third-Party Debt
Balances     Subordinate/Related Party Debt Balances           Explanations of
non-recurring and non-cash items:                      

 



4817-7336-4078.5

STORE/Fat Patty's

Master Lease Agreement

4 Properties in KY and WV

File No. 7210/02-629.1

 

 

To process your financial reporting requirements, STORE Capital asks you to fill
out the following information in connection to UNIT financial performance. Note
that this template allows you to enter up to 3 unit statements. If you have more
than 3 units please duplicate this template for the remaining properties. Please
send these along with the actual financial statements to
fincollections@storecapital.com.

 

STORE Capital Unit-Level Financial Reporting

 

  UNIT 1   UNIT 2   UNIT 3             Company’s Unit Identifier                
      For the Qtr or FYE ending                       # of months represented  
                    Unit-Level pre-corporate overhead
EBITDAR Calculation:                       Total unit Revenues                  
    Unit-Level Net Income                       Plus: Interest Expense          
Plus: Taxes           Plus: Depreciation & Amortization           Plus: Property
Rent Expense (base rent + any % rent)           Plus: Any corporate overhead
allocations to the unit           Plus: Any non-recurring expenses (please
clarify below)           Plus: Any other non-cash expenses (please clarify
below)           EBITDAR                       Items required to be broken out
on unit-level
profit and loss statement:         Cost Goods Sold           Unit Labor Expenses
                      Explanations of non-recurring and non-cash items:        
                                                     

 



4817-7336-4078.5

STORE/Fat Patty's

Master Lease Agreement

4 Properties in KY and WV

File No. 7210/02-629.1

 

 

SCHEDULE 14.05



PROHIBITED USES

 

1. Adult bookstore, video store or other establishment engaged in the business
of selling, renting, exhibiting or delivering pornographic or obscene materials,
except that this provision shall not prohibit (a) book stores that are not
perceived to be and do not hold themselves out as an “adult book store” and are
primarily engaged in the sale of general audience books notwithstanding the
incidental concurrent sale of books, magazines and/or periodicals that may
contain pornographic materials, or (b) video stores primarily selling or renting
video media that on the date of this Lease would be “G” “PG-13” or “R” rated (or
an equivalent rating under any rating system that hereafter replaces the current
system and is in general use), notwithstanding the incidental concurrent rental
of “X-rated” or “Not Rated” video media solely for off premises viewing and
without means of on premises review in connection with its selection; provided
that such bookstore or video store does not engage in any promotion,
advertising, depiction or description of any aspect of the X-rated or Not Rated”
material of any kind, that the sale or rental thereof is not from any special or
segregated section of the store, and that the sale or rental of such material to
minors is prohibited;

 

2. So-called “head shops” or other establishments primarily engaged in the sale
of merchandise that facilitates enhances, promotes or encourages the use of
illegal drugs under federal, state and/or local law;

 

3. Off-track betting parlor;

 

4. Pawn shop;

 

5. “Second hand,” “slightly used” or other businesses or activities primarily
engaged in the sale of used merchandise;

 

6. Junk yard or flea market;

 

7. Stockyard or recycling facility;

 

8. Motor vehicle or boat storage facility;

 

9. Billiard parlor;

 

10. Dry cleaning or laundry plant (which shall not preclude a dry cleaning or
laundry business);

 

11. Mortuary;

 

12. Industrial or manufacturing uses;

 

13. Refining, quarrying or mining operations of any kind; or

 

14. Massage parlor.

 



4817-7336-4078.5

STORE/Fat Patty's

Master Lease Agreement

4 Properties in KY and WV

File No. 7210/02-629.1

